

EXHIBIT 10.1


Execution Version



 

SECOND LIEN CREDIT, SECURITY
AND PLEDGE AGREEMENT

 
Dated as of December 15, 2010

 
among
 
KEY BRAND ENTERTAINMENT INC.
as the Borrower,

 
THEATRE DIRECT NY, INC.
as the Company,


and


HOLLYWOOD MEDIA CORP.
as the Lender
 

--------------------------------------------------------------------------------

 
Notwithstanding anything herein to the contrary, the payment of and security for
the principal amount of the indebtedness evidenced by this instrument and the
interest accruing thereon is subject to the provisions of the Subordination and
Intercreditor Agreement dated as of December 15, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) by and among Key Brand Entertainment Inc., as Borrower, Hollywood
Media Corp., as Subordinated Lender and JPMorgan Chase Bank, N.A., as Senior
Agent.  If there is a conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement will control.
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
Page
   
ARTICLE 1         –   DEFINITIONS
1
ARTICLE 2         –   THE LOANS
14
Section 2.1
Commitments and Loan
14
Section 2.2
Making of the Loan.
14
Section 2.3
Note: Repayment
14
Section 2.4
Reduction of the Commitments; Mandatory Repayments
14
Section 2.5
Interest
15
Section 2.6
Default Interest
15
Section 2.7
Voluntary Prepayment of the Loan; Reimbursement of the Lender
15
Section 2.8
Manner of Payments
16
Section 2.9
Taxes
16
Section 2.10
Interest Adjustments
17
ARTICLE 3           –  REPRESENTATIONS AND WARRANTIES OF THE BORROWER
17
Section 3.1
Existence and Power
18
Section 3.2
Authority and No Violation
18
Section 3.3
Governmental Approval
19
Section 3.4
Binding Agreements
19
Section 3.5
Financial Statements
19
Section 3.6
No Material Adverse Change
19
Section 3.7
Litigation
19
Section 3.8
Federal Reserve Regulations
20
Section 3.9
Investment Company Act
20
Section 3.10
Taxes
20
Section 3.11
Compliance with ERISA
21
Section 3.12
Agreements
21
Section 3.13
Security Interest
 
Section 3.14
Disclosure
 
Section 3.15
Sufficiency of Rights
 
Section 3.16
Environmental Liabilities
 
Section 3.17
Pledged Securities
 
Section 3.18
Compliance with Laws
 
Section 3.19
Projected Financial Information
 
Section 3.20
Subsidiaries
 
Section 3.21
Solvency
 


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

   
Page
     
ARTICLE 4         –   CONDITIONS OF LENDING
21
Section 4.1
Conditions Precedent to the Loan
21
Section 4.2
Conditions Precedent to the Loan
22
ARTICLE 5         –   AFFIRMATIVE COVENANTS
22
Section 5.1
Financial Statements and Reports
22
Section 5.2
Corporate Existence; Compliance with Laws
23
Section 5.3
Maintenance of Properties
23
Section 5.4
Notice of Material Events
24
Section 5.5
Insurance
24
Section 5.6
Copyrights and Trademarks
24
Section 5.7
Books and Records
25
Section 5.8
Third Party Audit Rights
25
Section 5.9
Observance of Agreements
25
Section 5.10
Lease Agreements
25
Section 5.11
Taxes and Charges; Indebtedness in Ordinary Course of Business
25
Section 5.12
Liens
26
Section 5.13
Further Assurances; Security Interests
26
Section 5.14
ERISA Compliance and Reports
26
Section 5.15
Subsidiaries
26
Section 5.16
Environmental Laws
27
Section 5.17
Use of Proceeds
27
Section 5.18
After-Acquired Real Property Assets
27
Section 5.19
Fictitious Names
27
Section 5.20
Service of Process Agent
27
ARTICLE 6         –   NEGATIVE COVENANTS
28
Section 6.1
Limitations on Indebtedness and Preferred Equity Interests
28
Section 6.2
Limitations on Liens
28
Section 6.3
Limitation on Guaranties
29
Section 6.4
Limitations on Investments
29
Section 6.5
Restricted Payments
29
Section 6.6
Consolidation; Merger; Sale or Purchase of Assets; Etc
30
Section 6.7
Receivables
30
Section 6.8
Sale and Leaseback
30
Section 6.9
Jurisdiction; Places of Business; Change of Name
30


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

   
Page
     
Section 6.10
Limitations on Capital Expenditures
30
Section 6.11
Transactions with Affiliates
30
Section 6.12
Business Activities
31
Section 6.13
Amendment of Documents
31
Section 6.14
No Further Negative Pledge
31
Section 6.15
Dispositions
31
Section 6.16
Limitation on Additional Subsidiaries
31
Section 6.17
Environmental Matters
31
ARTICLE 7         –   EVENTS OF DEFAULT
31
ARTICLE 8         –   GRANT OF SECURITY INTEREST; REMEDIES
35
Section 8.1
Security Interests
35
Section 8.2
Use of Collateral
35
Section 8.3
Collection Accounts
35
Section 8.4
Credit Parties to Hold in Trust
35
Section 8.5
Collections; etc
35
Section 8.6
Possession; Sale of Collateral; etc
36
Section 8.7
Application of Proceeds after Event of Default
37
Section 8.8
Power of Attorney
37
Section 8.9
Financing Statements, Direct Payments
38
Section 8.10
Termination and Release
38
Section 8.11
Remedies Not Exclusive
38
Section 8.12
Continuation and Reinstatement
38
ARTICLE 9         –   [INTENTIONALLY OMITTED]
38
ARTICLE 10       –   PLEDGE
38
Section 10.1
Pledge
39
Section 10.2
Covenant
39
Section 10.3
Registration in Nominee Name; Denominations
39
Section 10.4
Voting Rights; Dividends; etc
39
Section 10.5
Remedies Upon Default
41
Section 10.6
Securities Act; etc
42
Section 10.7
Continuation  and Reinstatement
42
Section 10.8
Termination
42
ARTICLE 11       –   CASH COLLATERAL
42
Section 11.1
Cash Collateral Accounts
42


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 11.2
Investment of Funds
43
Section 11.3
Grant of Security Interest
43
Section 11.4
Remedies
44
ARTICLE 12       –   THE COLLATERAL AGENT
 
Section 12.1
Administration by the Collateral Agent
 
Section 12.2
Notice to the Lender; Default
 
Section 12.3
Liability of the Collateral Agent
 
Section 12.4
Reimbursement and Indemnification
 
Section 12.5
Rights of the Collateral Agent
 
Section 12.6
Independent Investigation by the Lender
 
Section 12.7
Notice of Transfer
 
Section 12.8
Successor Collateral Agent
 
ARTICLE 13    –  MISCELLANEOUS
44
Section 13.1
Notices
44
Section 13.2
Survival of Agreement, Representations and Warranties, etc
44
Section 13.3
Successors and Assigns: Loan Sales; Participations
45
Section 13.4
Expenses; Documentary Taxes
45
Section 13.5
Indemnity
45
Section 13.6
Self Help
46
Section 13.7
CHOICE OF LAW
46
Section 13.8
WAIVER OF JURY TRIAL
46
Section 13.9
WAIVER WITH RESPECT TO DAMAGES
47
Section 13.10
No Waiver
47
Section 13.11
Amendments; etc
47
Section 13.12
Severability
47
Section 13.13
SERVICE OF PROCESS; SUBMISSION TO JURISDICTION.
48
Section 13.14
Headings
48
Section 13.15
Execution in Counterparts
48
Section 13.16
Subordination of Intercompany Indebtedness; Receivables and Advances
49
Section 13.17
USA Patriot Act
49
Section 13.18
Entire Agreement
49
Section 13.18
Confidentiality
50
Section 13.20
Foreign Currency Conversion
50


 
iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 
Page
 
Exhibits:


A           Form of Note
B           Form of Copyright Security Agreement
C           Form of Trademark Security Agreement


Schedules:


3.1         Existence and Power
3.8         ERISA
3.9         Security Interest Filing Offices
10.1       Initial Pledged Securities
 
 
v

--------------------------------------------------------------------------------

 

SECOND LIEN CREDIT, SECURITY AND PLEDGE AGREEMENT dated as of December 15, 2010
(as amended, supplemented or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”) among (i) KEY BRAND ENTERTAINMENT INC., a
Delaware corporation (the “Borrower”), (ii) THEATRE DIRECT NY, INC., a Delaware
corporation (the “Company”), and (iii) HOLLYWOOD MEDIA CORP., a Florida
corporation (the “Lender”).
 
INTRODUCTORY STATEMENT
 
All terms used in this Introductory Statement and not otherwise defined above or
in this Introductory Statement shall have the meanings given to them in Article
1 hereof or elsewhere herein.
 
The Borrower has requested that the Lender make available to the Borrower a five
year senior subordinated secured term loan facility in the aggregate amount of
$8,500,000, subject to reduction in amount upon the terms described herein (the
“Facility”).
 
Subject to the terms and conditions of this Credit Agreement, the Facility will
be used to finance the Hollywood Acquisition simultaneously with the closing of
the Facility.
 
To provide assurance for the repayment of the Loan and payment and performance
of the other Obligations of the Borrower hereunder, the Borrower will, among
other things, provide or cause to be provided to the Lender, the following (each
as more fully described herein):
 
 
(i)
a second ranking security interest in the Collateral from the applicable
Collateral Parties pursuant to Article 8 hereof subject to Permitted
Encumbrances; and

 
 
(ii)
a second ranking pledge by each of the Pledgors of the Pledged Securities owned
by it pursuant to Article 10 hereof subject to Permitted Encumbrances.

 
Subject to, and upon, the terms and conditions set forth herein, the Lender is
willing to make a Loan to the Borrower as provided herein in an aggregate amount
at any one time outstanding not in excess of $8,500,000.
 
Accordingly, the parties hereto hereby agree as follows:
 
ARTICLE 1  –   DEFINITIONS
 
For the purposes hereof unless the context otherwise requires, all Section
references herein shall be deemed to correspond with Sections herein, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP, all terms defined in the UCC and not otherwise defined herein shall
have the respective meanings accorded to them therein unless the context
otherwise requires and the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation.”  Unless the context
otherwise requires, any of the following terms may be used in the singular or
the plural, depending on the reference:
 
 
1

--------------------------------------------------------------------------------

 
 
“Account Control Agreement” shall mean an account control agreement in form and
substance reasonably satisfactory to the Lender, as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time.
 
“Adverse Ticketing Regulations Event” shall mean the occurrence of any adverse
change in state or federal ticketing regulations that takes effect within two
years of the Closing Date that restricts or limits the amount of services fees
that may be charged on the resale of tickets.
 
“Adverse Ticketing Regulations Reduction Amount” shall mean the amount by which
the Loan may be reduced, in an amount not to exceed $5,000,000, as a result of
an Adverse Ticketing Regulations Event; provided, that the actual amount of such
reduction shall be determined by a valuation firm mutually acceptable to the
Lender and the Borrower.
 
“Affiliate” shall mean any Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, another Person.  For
purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.
 
“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States, any state, province or territory thereof or
municipality therein or of any foreign governmental body or of any regulatory
agency applicable to the Person in question, and all orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party.
 
“Authorized Officer” as applied to any Credit Party, shall mean the Chief
Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer of that Credit Party (or equivalent position in the case of a limited
liability company or limited partnership).
 
“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall have the meaning given to such term in the preamble of this
Credit Agreement.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in the State of New York or the
State of California.
 
“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Collateral Account” shall have the meaning given to such term in Section
11.1 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” shall have the meaning given to such term in the JPM Credit
Agreement as in effect on the Closing Date.
 
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation, expropriation or other taking of,
such property for which such Person or any of its Subsidiaries receives, or has
the right to receive, insurance proceeds, or proceeds of a condemnation award or
other compensation.
 
“Change in Control” shall mean a change of ownership which results in (i) Key
Brand Holdings LLC and other shareholders of the Borrower subject to voting
trust or other shareholders’ rights agreements binding such shareholders to vote
along with Key Brand Holdings LLC, failing to own directly or indirectly
(through one or more Subsidiaries) more than 50% of the voting and economic
Equity Interests in the Borrower and failing to have effective control of the
Borrower’s board of directors or (ii) the Borrower failing to own directly 100%
(other than as a result of the exercise of the Hollywood Warrants or issuance of
up to 5% of the Equity Interests in the Company to management and directors) of
the voting and economic Equity Interests in the Company and failing to have
effective control of the Company’s board of directors or (iii) any Theatre
Direct Company ceasing to own 100% of the Equity Interest, voting rights and
management control rights of any of its wholly owned Subsidiaries except for a
sale or dissolution of a Subsidiary as permitted herein.
 
“Closing Date” shall mean the date of this Credit Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as now and hereafter in
effect, as codified at 26 U.S.C. § 1 et seq. or any successor provision thereto.
 
“Collateral” shall mean (i) with respect to each applicable Collateral Party,
all of such Collateral Party’s right, title and interest in and to all Real
Property Assets, including all personal property, tangible and intangible,
wherever located or situated and whether now owned, presently existing or
hereafter acquired or created, including, but not limited to, all goods,
accounts, instruments, intercompany obligations, contract rights, partnership
and Joint Venture interests, documents, chattel paper, general intangibles,
payment intangibles, goodwill, equipment, machinery, Inventory, investment
property, copyrights, trademarks, trade names, insurance proceeds, cash, deposit
accounts, letter of credit rights and (ii) the Pledged Securities, and
(iii) with respect to the items described in clause (i) or clause (ii) of this
definition of Collateral, any proceeds thereof, products thereof or income
therefrom; provided, however, that anything to the contrary herein
notwithstanding, the Collateral shall not include any contract, license or
general intangible to which such Collateral Party is a party if and to the
extent such contract, license or general intangible is subject to express
contractual provisions prohibiting the creation of a security interest in the
right, title or interest of such Collateral Party therein and such creation
would, in and of itself, cause or result in a default thereunder enabling
another Person party to such contract, license or general intangible to
terminate the same or enforce material remedies thereunder; except in each case
to the extent that (x) such prohibition has been waived or such other Person has
otherwise consented to the creation hereunder of a security interest in such
contract, license or general intangible or (y) such prohibition would be
rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of Article 9 of
the Uniform Commercial Code, as applicable and as then in effect in any relevant
jurisdiction, or any other Applicable Law (including the Bankruptcy Code) or
principles of equity and provided, further, that immediately upon the
ineffectiveness, lapse or termination of any such prohibiting provision, such
Collateral Party shall be deemed to have granted a security interest in, all its
rights, title and interest in and to such contract, license or general
intangible as if such provision had never been in effect and provided, further,
the Collateral shall not include any dividend or distributions made by a Theatre
Direct Company on its stock to Borrower to the extent permitted by the terms
hereof, including, without limitation, the requirement that no Event of Default
existed at the time of such dividend or distribution.
 
 
3

--------------------------------------------------------------------------------

 
 
“Collateral Party” shall mean the Company and each of its Domestic Subsidiaries.
 
“Company” shall have the meaning given to such term in the preamble of this
Credit Agreement.
 
“Consolidated” shall mean financial information of the Borrower and its
Consolidated Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Subsidiary” shall mean, for any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.
 
“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit B hereto executed by each Collateral Party,
as the same may be amended, supplemented or otherwise modified, renewed or
replaced from time to time.
 
“Credit Agreement” shall have the meaning given to such term in the preamble of
this Credit Agreement.
 
“Credit Parties” shall mean the Borrower, the Company and each of the Company’s
Domestic Subsidiaries; and “Credit Party” shall mean any one of them.
 
“Default” shall mean any Event of Default and any event, act or condition which
with notice or lapse of the cure period set forth therein (if any), or both,
would constitute an Event of Default.
 
“Disposition” shall mean any sale, assignment, transfer or other disposition of
any asset by a Theatre Direct Company to any Person (other than to any other
Theatre Direct Company), except for (a) sales of Inventory to customers in the
ordinary course of business and dispositions of obsolete, worn out or damaged
Inventory or equipment not used in the business, or (b) any condemnation or
taking of such assets by eminent domain or expropriation proceeding.
 
“Dollars” and “$” shall mean lawful money of the United States.
 
“Domestic Pledged Securities” shall mean 100% of the Equity Interests (both
voting and economic) of the Company and any direct or indirect Domestic
Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the Company
incorporated or organized under the laws of the United States or any State
within the United States.
 
“Earnout Amount” shall mean the Level 1 Earnout Amount plus the Level 2 Earnout
Amount.
 
“Environmental Laws” shall have the meaning given to such term in the JPM Credit
Agreement.
 
“Environmental Permit” shall have the meaning given to such term in the JPM
Credit Agreement.
 
“Equity Interests” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended and in effect on the applicable date, as
codified at 29 U.S.C. § 1001 et seq. and the regulations promulgated thereunder.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.
 
“Event of Default” shall have the meaning given to such term in Article 7 hereof
 
“Excluded Taxes” shall mean, with respect to the Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder (a) income or franchise taxes imposed on (or measured by) its net
income by (i) the United States, (ii) the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of the Lender, in which its applicable lending office is located, or
(iii) any Governmental Authority as a result of a present or former connection
between such recipient and the jurisdiction of such Governmental Authority
(other than any such connection arising from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
any of the loan documents), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is imposed on
amounts payable to the Lender at the time the Lender becomes a party to this
Credit Agreement (or designates a new lending office) or is attributable to the
Lender’s failure to comply with Section 2.9(e) or Section 2.9(f), except to the
extent that the Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.9(a) and (d) all liabilities, penalties and interest with respect to
any of the foregoing Excluded Taxes.
 
“Facility” shall have the meaning given to such term in the Introductory
Statement hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Federal Securities Laws” shall have the meaning given to such term in Section
10.6 hereof.
 
“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary the Equity
Interests in which are directly (as opposed to indirectly) owned by the Company.
 
“Foreign Pledged Securities” shall mean 100% of the Equity Interests (both
voting and economic) of any direct or indirect Foreign Subsidiary of the
Company, except for the Unpledged Securities.
 
“Foreign Security Documents” shall mean any documents or instruments creating or
perfecting a security interest in Collateral outside the United States.
 
“Foreign Subsidiary” shall mean a direct or indirect Subsidiary of the Company
that is incorporated or organized in a jurisdiction outside of the United
States.
 
“Fundamental Documents” shall mean this Credit Agreement, the Note, the
Copyright Security Agreement (with all supplements thereto), the Trademark
Security Agreement (with all supplements thereto), the Foreign Security
Documents, the Mortgages, the Intercreditor Agreement, the UCC financing
statements and any other documents or instruments utilized to pledge or grant a
security interest or Lien on any Collateral or any other documents or
instruments related to the Facility so designated by the Lender, in each case,
as amended, amended and restated, supplemented or otherwise modified in any
respect.
 
“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time consistently applied (except for accounting changes
in response to Financial Accounting Standards Board releases or other
authoritative pronouncements).
 
“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or my court, in each case whether of the United States or any
foreign jurisdiction.
 
“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation;
provided, however, that the term Guaranty shall not include endorsements for
collection or collections for deposit, in either case in the ordinary course of
business or any guaranty by a Theatre Direct Company existing prior to the
Closing Date.  The amount of any Guaranty shall be deemed to be an amount equal
to (x) the stated or determinable amount of the primary obligation in respect of
which such Guaranty is made (or, if the amount of such primary obligation is not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder)) or (y) the
stated maximum liability under such Guaranty, whichever is less.
 
 
6

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” shall have the meaning given to such term in the JPM
Credit Agreement.
 
“Hollywood” shall mean Hollywood Media Corp., a Florida corporation.
 
“Hollywood Acquisition” shall mean the acquisition by the Borrower of the Shares
(as defined in the Hollywood SPA) in accordance with and pursuant to the terms
of the Hollywood SPA.
 
“Hollywood Closing Documents” shall mean collectively, the Hollywood SPA, the
Hollywood Warrants, the Transition Services Agreement and all other documents
entered into by any Credit Party in connection with the closing of the Hollywood
Acquisition (other than the Fundamental Documents) as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
 
“Hollywood SPA” shall mean that certain Stock Purchase Agreement, dated as of
December 22, 2009, by and between Hollywood as “Selling Stockholder” thereunder,
and the Borrower as “Purchaser” thereunder, as amended, together with all
exhibits and schedules thereto.
 
“Hollywood Warrants” shall mean that certain Warrant to purchase shares of
common stock of the Company issued pursuant to the Hollywood SPA.
 
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables payable within ninety (90) days and which are not
liabilities on such Person’s balance sheet); (ii) obligations of such Person in
respect of letters of credit, acceptance facilities, or drafts or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (iii) obligations of such Person under Capital Leases;
(iv) deferred payment obligations of such Person resulting from the adjudication
or settlement of any litigation; and (v) indebtedness of others of the type
described in clauses (i), (ii), (iii) and (iv) hereof which such Person has (a)
directly or indirectly assumed or guaranteed in connection with a Guaranty or
(b) secured by a Lien on the assets of such Person, whether or not such Person
has assumed such indebtedness (provided, that if such Person has not assumed
such Indebtedness of another Person then the amount of Indebtedness of such
Person pursuant to this clause (v) for purposes of definitive credit
documentation shall be equal to the lesser of the amount of such indebtedness of
the other Person or the fair market value of the assets of such Person which
secure such other indebtedness).
 
“Indemnified Party” shall have the meaning given to such term in Section 13.5
hereof.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
 
7

--------------------------------------------------------------------------------

 
 
“Information” shall have the meaning given to such term in Section 13.19 hereof.
 
“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder in form and substance reasonably satisfactory to the Lender, to be
completed by any Subsidiary of the Company created or acquired after the Closing
Date that becomes a “Credit Party” pursuant to the terms of this Credit
Agreement.
 
“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of the Closing Date, by and among, inter alios, the JPM Administrative Agent,
the Lender and the Borrower, as it may be amended, restated, supplemented or
otherwise modified from time to time in accordance with this Credit Agreement
and such Intercreditor Agreement.
 
“Interest Deficit” shall have the meaning given to such term in Section 2.10
hereof.
 
“Interest Payment Date” shall mean the last Business Day of each March, June,
September and December of each fiscal year.
 
“Inventory” shall mean all goods (including tickets) held for sale in connection
with the Theatre Direct Companies’ business.
 
“Investment” shall mean the purchase of any stock, evidence of indebtedness or
other security of any other Person, and any loan, advance, contribution of
capital, extension of credit or commitment therefor (including, without
limitation, the Guaranty of loans made to others, but excluding trade and
customer accounts receivable arising in the ordinary course of business and
payable in accordance with customary trading terms in the ordinary course of
business).
 
“Joint Venture” shall mean any Investment with another Person(s) in the form of
the acquisition or ownership of minority Equity Interests (and related capital
accounts or interests) in a legal entity formed for the purpose of conducting
one or more specified business activities with such other Person(s); provided,
that, for the avoidance of doubt, each of Historic Theatre Group, LLC, a
Delaware limited liability company, The Booking Group, LLC, a New York limited
liability company, Networks Presentations, LLC, a Texas limited liability
company, J&H Touring Company, L.P., a Texas limited partnership, The Marketing
Division, LLC, a Delaware limited liability company, and Creative Licensing
Group, LLC, a Delaware limited liability company, shall be considered Joint
Ventures hereunder.
 
“JPM Administrative Agent” shall mean JPMorgan Bank, N.A., as administrative
agent under the JPM Credit Agreement, and its successors and assigns.
 
“JPM Credit Agreement” shall mean that certain Credit, Security, Pledge and
Guaranty Agreement, dated as of January 23, 2008, by and among, inter alios, the
Borrower, Eagle Eye Entertainment Inc., as successor to Toronto Theater Ltd.,
the guarantors and lenders named therein, and the JPM Administrative Agent, as
amended by that certain Amendment No. 1 to the JPM Credit Agreement, dated as of
August 22, 2008, that certain Amendment No. 2, dated as of December 22, 2009,
that certain Amendment No. 3, Consent and Waiver dated as of May 25, 2010 and
that certain Amendment No. 4 dated as of November 3, 2010 and as the same may be
further amended, restated, supplemented or otherwise modified from time to time
in accordance with Section 6.12.
 
 
8

--------------------------------------------------------------------------------

 
 
“JPM Obligations” shall have the meaning given to the term “Obligations” in the
JPM Credit Agreement.
 
“Lender” shall have the meaning given to such term in the preamble of this
Credit Agreement, and shall include any assignee of the Lender pursuant to
Section 13.3 hereof.
 
“Level 1 Earnout Amount” shall mean $7,500,000 plus the Level 1 Regulatory
Earnout Amount, if any.
 
“Level 1 Regulatory Earnout Amount” shall mean the applicable portion of any
reduction to the principal amount of the Loan (in accordance with the terms of
this Credit Agreement) as a result of any Adverse Ticketing Regulations Event.
 
“Level 2 Earnout Amount” shall mean $7,500,000 plus the Level 2 Regulatory
Earnout Amount, if any.
 
“Level 2 Regulatory Earnout Amount” shall mean the applicable portion of any
reduction to the principal amount of the Loan (in accordance with the terms of
this Credit Agreement) as a result of any Adverse Ticketing Regulations Event.
 
“Lien” shall mean any mortgage, copyright mortgage, pledge, security interest,
encumbrance, lien, encroachment, adverse claim, option, easement, right of way,
right of first refusal or first offer, covenant, restriction, occupancy right,
or charge of any kind whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any agreement to grant a security
interest at a future date, any lease in the nature of security, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code of any jurisdiction).
 
“Loan” shall have the meaning given to such term in Section 2.1(a) hereof.
 
“Margin Stock” shall be as defined in Regulation U and Regulation X of the
Board.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
Collateral, business, operations, financial condition, prospects (which, for the
avoidance of doubt, shall not include projections or forward looking
statements), liabilities or capitalization of the Borrower and its Consolidated
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
its obligations under any of the Fundamental Documents to which it is a party,
(c) the validity or enforceability of any of the Fundamental Documents, (d) the
rights, remedies, powers and privileges of the Lender under any of the
Fundamental Documents or (e) the ability of the Borrower to make timely payment
of the Obligations when due.
 
“Material Agreements” shall mean each contract or agreement to which a
Collateral Party is a party that, individually or in the aggregate, accounts for
ten percent (10%) or more of the revenues or expenses of the Collateral Parties
in any calendar year.
 
 
9

--------------------------------------------------------------------------------

 
 
“Material Hollywood IP” means the “broadway.com” domain name, the
“1-800-Broadway” toll-free telephone number and the website, databases and
ticketing software associated therewith.
 
“Maturity Date” shall mean the five year anniversary of the Closing Date.
 
“Mortgages” shall mean each of the mortgages, deeds of trust or equivalent
instruments (and all related fixture filings) creating a Lien in or upon Real
Property Assets made by any Collateral Party in favor of, or for the benefit of,
the Lender, in form and substance acceptable to the Lender, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA.
 
“Net Available Proceeds” shall mean: (a) in the case of any Disposition, the
amount of Net Cash Payments received in connection with such Disposition; and
(b) in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation or expropriation awards and other compensation received
by the Company or any of its Subsidiaries in respect of such Casualty Event net
of (A) reasonable out-of-pocket expenses incurred by the Borrower or any of its
Subsidiaries in connection with the collection of same, (B) contractually
required payments of Indebtedness to the extent secured by a Lien on the
property subject to such Casualty Event, (C) any income taxes payable by the
Borrower or any of its Subsidiaries in respect of such Casualty Event and (D)
all amounts required to be repaid (and actually repaid) under the JPM Credit
Agreement.
 
“Net Cash Payments” shall mean, with respect to any Disposition, the aggregate
amount of all cash payments received by the Company or any of its Subsidiaries
directly or indirectly in connection with such Disposition; provided, that (a)
Net Cash Payments shall be net of any reasonable and bona fide out-of-pocket
costs incurred in connection with such Disposition, including (i) the amount of
any legal, title and recording tax expenses, commissions and other fees and
expenses paid by the Borrower or any of its Subsidiaries in connection with such
Disposition, (ii) any Federal, state, provincial and local income or other taxes
estimated to be payable by the Borrower or any of its Subsidiaries as a result
of such Disposition (but only to the extent that such estimated taxes are in
fact paid to the relevant Governmental Authority within three (3) months of the
date of such Disposition or reserved pending later payment or distribution for
payment of taxes) and (iii) all amounts required to be repaid (and actually
repaid) under the JPM Credit Agreement.
 
“Note” shall have the meaning given to such term in Section 2.3(a) hereof.
 
“Notice of Assignment and Irrevocable Instructions” shall mean a Notice of
Assignment and Irrevocable Instructions in form and substance reasonably
satisfactory to the Lender.
 
“Obligations” shall mean (A) the obligation of the Borrower to make due and
punctual payment of principal of and interest on the Loan, costs and attorneys’
fees and all other monetary obligations of the Borrower to the Lender under this
Credit Agreement, the Note, any other Fundamental Document and (B) the
performance obligations of the Borrower and the Credit Parties under this Credit
Agreement and the other Fundamental Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Credit Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Pension Plan” shall mean any “pension plan” (within the meaning of Section 3(2)
of ERISA) other than a Multiemployer Plan, which is subject to Section 412 of
the Code or Section 302 of ERISA and is subject to Title IV of ERISA and that is
maintained or contributed to by any Credit Party or by any ERISA Affiliate.
 
“Permitted Encumbrances” shall mean the Liens permitted under subclauses (a) and
(c) of Section 6.2 hereof, Liens under the JPM Credit Agreement, Liens existing
prior to the date hereof or Liens arising due to (i) the actions or omissions of
the Lender or any Collateral Party prior to the date hereof or (ii) facts or
circumstances existing prior to the date hereof.
 
“Person” shall mean any natural person, corporation, partnership, trust, Joint
Venture, association, company, estate, unincorporated organization or government
or any agency or political subdivision thereof.
 
“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA, other than a Multiemployer Plan or a Pension Plan, maintained or
contributed to by any Credit Party, or by any ERISA Affiliate.
 
“Pledged Collateral” shall mean the Pledged Securities and any proceeds (as
defined in Section 9-102(a)(64) of the UCC) of the Pledged Securities.
 
“Pledged Securities” shall mean the Domestic Pledged Securities and the Foreign
Pledged Securities.
 
“Pledgors” shall mean each Credit Party that owns any of the Pledged Securities.
 
“Real Property Assets” shall mean as of any time, all parcels of real property,
owned directly or indirectly, or leased, managed or operated at such time by any
Collateral Party, together with in each case, all buildings, improvements,
appurtenant fixtures and equipment, easements and other property and rights
incidental or appurtenant to the ownership, lease, management or operation (as
applicable) of such parcel of real property or any of the foregoing (in case of
any property subject to a Mortgage, Real Property Assets shall include all items
intended to be mortgaged by such Mortgage).
 
“Regulation T,” “Regulation U” or “Regulation X” shall mean such regulation of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
“Release” shall have the meaning given to such term in the JPM Credit Agreement.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC has been or would have been waived under applicable regulations had
the regulations in effect on the Closing Date been in effect on the date of
occurrence of such Reportable Event.
 
“Restricted Payment” shall mean (i) any distribution, cash dividend or other
direct or indirect payment on account of shares of any Equity Interest in any
Credit Party, (ii) any redemption or other acquisition, re-acquisition or
retirement by a Credit Party of any Equity Interest in any Credit Party or an
Affiliate of any Credit Party, now or hereafter outstanding, (iii) any payment
made to retire, or obtain the surrender of, any outstanding warrants, puts or
options or other rights to purchase or otherwise acquire any Equity Interest in
any Credit Party or an Affiliate of any Credit Party, now or hereafter
outstanding, (iv) any payment under any Synthetic Purchase Agreement, and (v)
any payment under any Subordinated Debt.
 
“Submitting Party” shall have the meaning given to such term in Section 13.13
hereof
 
“Subordinated Creditors” shall have the meaning given to such term in the
definition of “Subordinated Debt”.
 
“Subordinated Debt” shall mean all Indebtedness of any of the Credit Parties
that is subordinated to the Obligations pursuant to written intercreditor and
subordination agreements with the lenders or holders thereof and any agent or
trustee acting on their behalf (collectively, the “Subordinated Creditors”)
satisfactory to the Lender in its sole discretion, containing interest rates,
payment terms, maturities, amortization schedules, covenants, defaults,
remedies, subordination provisions and other material terms in form and
substance satisfactory to the Lender in its sole discretion.
 
“Subsidiary” shall mean, with respect to any Person, any corporation,
association, Joint Venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other ownership interests having ordinary
voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person.  Notwithstanding the foregoing, unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” of the
Borrower shall exclude the Joint Ventures.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of any Credit
Party shall be a Swap Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
“Synthetic Purchase Agreement” means any Swap Agreement or similar agreement or
combination of agreements pursuant to which any Credit Party is or may become
obligated to make (i) any payment in connection with a purchase by any third
party from a Person other than a Credit Party of any Equity Interest in any
Credit Party or any subordinated Indebtedness, or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest in any Credit
Party or any subordinated Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest in any Credit
Party or any subordinated Indebtedness; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of a Credit
Party or its Subsidiaries shall be a Synthetic Purchase Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings or similar charges in the nature of a tax
imposed by any Governmental Authority, together with any interest, fines and
penalties with respect thereto.
 
“Theatre Direct Companies” means the Company and each of its Subsidiaries; and
“Theatre Direct Company” means any of them.
 
“Trademark Security Agreement” shall mean a Trademark Security Agreement
substantially in the form of Exhibit C hereto to be executed by each applicable
Collateral Party, as such agreement may be amended, supplemented or otherwise
modified, renewed or replaced from time to time.
 
“Transition Services Agreement” shall mean that certain Transition Services
Agreement, by and between Hollywood and the Borrower, dated as of even date
herewith.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Credit Agreement (as amended from time to
time).
 
“United States” or “US” shall mean the United States of America.
 
“Unpledged Securities” shall mean Equity Interests (a) in any Theatre Direct
Company as to which the Lender shall have determined in its sole discretion that
the cost of perfecting a Lien thereon is disproportionate to the benefit to be
realized by the Lender, (b) in any Subsidiary of the Company that is not a
First-Tier Foreign Subsidiary or (c) in excess of sixty-five percent (65%) of
the Equity Interests in any First-Tier Foreign Subsidiary.
 
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 2  –   THE LOAN
 
Section 2.1                          Loan.
 
(a)           The Lender agrees, upon the terms and subject to the conditions
hereof, to make a loan to the Borrower (the “Loan”) for the purpose set out in
Section 5.17, on the Closing Date, in an aggregate principal amount equal to
$8,500,000, and the Loan shall be deemed to be made in connection with the
payment of consideration for the closing of the Hollywood Acquisition.
 
(b)           Any amounts repaid hereunder may not be reborrowed.
 
Section 2.2                          [Intentionally Left Blank]
 
Section 2.3                          Note: Repayment.
 
(a)           If requested by the Lender, the Loan shall be evidenced by a note
in the Lender’s favor substantially in the form of Exhibit A hereto (the “Note”)
in the face amount of the Loan, payable to the order of the Lender, duly
executed by the Borrower and dated as of the Closing Date.
 
(b)           The outstanding principal balance of the Loan shall be payable in
full on the Maturity Date, subject to mandatory prepayment as provided in
Section 2.4 hereof and acceleration as provided in Article 7 hereof.
 
(c)           The Loan shall bear interest on the outstanding principal balance
thereof as set forth in Section 2.5 hereof.  The Lender is hereby authorized by
the Borrower, but not obligated, to enter the amount of the Loan and the amount
of each payment or prepayment of principal or interest thereon in the
appropriate spaces on the reverse of or on an attachment to the Note; provided,
however, that the failure of the Lender to set forth such Loan, any principal
payments or any other information on the Note shall not in any manner affect the
obligations of the Borrower to repay the Loan.
 
Section 2.4                          Reduction of the Loan; Mandatory
Repayments.
 
(a)           Subject to the Intercreditor Agreement, upon the occurrence of any
Disposition, the Borrower shall prepay the Facility in an amount equal to the
Net Available Proceeds of such Disposition.
 
(b)           If a Change in Control occurs, or there is a sale of all or
substantially all of the assets of the Company or the Borrower, then the
outstanding Loan, together with accrued and unpaid interest and all other
amounts accrued and outstanding under the Fundamental Documents, shall become
immediately due and payable.
 
(c)           To the extent that an Adverse Ticketing Regulations Event occurs,
subject to the proviso at the end of this paragraph (c), the Loan shall be
deemed to be prepaid in an amount equal to the Adverse Ticketing Regulations
Reduction Amount; provided, however, if the entire Earnout Amount has then been
earned, there will be no Adverse Ticketing Regulations Reduction Amount applied
to the Loan.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 2.5                         Interest.
 
(a)           Interest shall be payable at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to
twelve per cent (12%). Interest shall be payable on each applicable Interest
Payment Date and on the Maturity Date.
 
(b)           Anything in this Credit Agreement or the Note to the contrary
notwithstanding, the interest rate on the Loan shall in no event be in excess of
the maximum permitted by Applicable Law.
 
Section 2.6                         Default Interest.  If the Borrower shall
default in the payment when due of the principal of, or interest on the Loan
becoming due hereunder, whether at stated maturity, by acceleration or
otherwise, or the payment of any other amount becoming due hereunder after
written notification from the Lender to the Borrower of such amount, the Lender
may demand in writing that the Borrower from time to time pay, and the Borrower
shall pay, interest, to the extent permitted by Applicable Law, on overdue
amounts outstanding from the due date thereof up to the date of actual payment
of such defaulted amount (after as well as before judgment), at two percent (2%)
in excess of the rate then in effect for the Loan.
 
Section 2.7                         Voluntary Prepayment of the Loan;
Reimbursement of the Lender.
 
(a)           Subject to the terms of paragraph (b) of this Section 2.7, the
Borrower shall have the right at its option at any time and from time to time to
prepay without premium or penalty the Loan, in whole or in part, upon at least
three (3) Business Days’ prior written, telephonic (promptly confirmed in
writing) or facsimile notice, in the principal amount of $25,000 or such greater
amount which is an integral multiple of $25,000 if prepaid in part, or the
remaining balance of the Loan if prepaid in full.  Each notice of prepayment
shall specify the prepayment date, and the principal amount thereof shall be
irrevocable and shall commit the Borrower to prepay the Loan in the amount and
on the date stated therein. All prepayments under this Section 2.7(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment.
 
(b)           In the event the Borrower fails to prepay the Loan on the date
specified in any prepayment notice delivered pursuant to paragraph (a) of this
Section 2.7, the Borrower shall pay to the Lender any amounts required to
compensate the Lender for any actual loss incurred by the Lender as a result of
such failure to prepay, including, without limitation, any loss, cost or
expenses incurred by the Lender to fulfill obligations incurred in anticipation
of such prepayment.  The Lender shall deliver to the Borrower from time to time
one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by the
Lender, which certificates shall be conclusive absent manifest error.  The
Borrower shall pay the Lender the amounts shown on such certificate within
thirty (30) days of the Borrower’ receipt of such certificate.
 
(c)           Except as otherwise specifically provided in this Article 2,
should any payment or prepayment of principal of or interest on the Note or any
other amount due hereunder, become due and payable on a day other than a
Business Day, the due date of such payment or prepayment shall be extended to
the next succeeding Business Day and, in the case of a payment or prepayment of
principal, interest shall be payable thereon at the rate herein specified during
such extension.

 
15

--------------------------------------------------------------------------------

 

Section 2.8                         Manner of Payments.  All payments by the
Borrower hereunder and under the Note shall be made in Dollars in Federal or
other immediately available funds to the Lender, Attn. Mitchell Rubenstein, 560
Broadway, Suite 404, New York, New York 10012 (or such other address as shall be
notified in accordance with Section 13.1), no later than 2:00 p.m., New York
City time, on the date on which such payment shall be due.  Interest in respect
of the Loan shall accrue from and including the date of the Loan to but
excluding the date on which the Loan is paid.
 
Section 2.9                          Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c)           The Borrower shall indemnify the Lender, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.9) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender or on behalf of the Lender
shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
 
(e)           The Lender, if requested by the Borrower, shall deliver
documentation prescribed by Applicable Law or reasonably requested by the
Borrower to enable the Borrower to determine whether or not the Lender is
subject to withholding, backup withholding or information reporting
requirements.

 
16

--------------------------------------------------------------------------------

 

(f)           If the Lender determines, in its sole discretion, that it has
received a refund of or any credit for any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.9, it shall pay over such
refund or credit to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.9 with
respect to the Taxes or Other Taxes giving rise to such refund or credit), net
of all reasonable out-of-pocket expenses of the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit); provided, that the Borrower, upon the request
of the Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund or credit to such Governmental Authority.  This Section 2.9 shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
 
Section 2.10                       Interest Adjustments.
 
(a)           If the provisions of this Credit Agreement or any Note would at
any time require payment by the Borrower to the Lender of any amount of interest
in excess of the maximum amount then permitted by Applicable Law, the interest
payments to the Lender shall be reduced to the extent necessary so that the
Lender shall not receive interest in excess of such maximum amount. If, as a
result of the foregoing, the Lender shall receive interest payments hereunder or
under the Note in an amount less than the amount otherwise provided hereunder,
such deficit (hereinafter called the “Interest Deficit”) will, to the fullest
extent permitted by Applicable Law, cumulate and will be carried forward
(without interest) until the termination of this Credit Agreement. Interest
otherwise payable to the Lender hereunder and under the Note for any subsequent
period shall be increased by the maximum amount of the Interest Deficit that may
be so added without causing the Lender to receive interest in excess of the
maximum amount then permitted by the law applicable to the Loan.
 
(b)           The amount of any Interest Deficit relating to the Loan and the
Note shall be treated as a prepayment penalty and shall, to the fullest extent
permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the Borrower to the Lender of the Loan at that time outstanding
pursuant to Section 2.7(a) hereof.  The amount of any Interest Deficit relating
to the Loan and the Note at the time of any complete payment of the Loan at that
time outstanding (other than an optional prepayment thereof pursuant to Section
2.7(a) hereof) shall be canceled and not paid.
 
ARTICLE 3   –  REPRESENTATIONS AND WARRANTIES
OF THE BORROWER
 
In order to induce the Lender to enter into this Credit Agreement and to make
the Loan provided for herein, the Borrower makes the following representations
and warranties on and as of the Closing Date (after giving effect to the
execution and delivery of the Fundamental Documents):

 
17

--------------------------------------------------------------------------------

 

Section 3.1                         Existence and Power.
 
(a)           The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, its jurisdiction
of organization and is qualified to do business and in good standing in all
jurisdictions where the nature of its properties or business so requires except
as disclosed on Schedule 3.1 and except where such failure to be so qualified
would not (i) require payment of any material tax, filing fees or other amounts
or (ii) materially interfere with the right of the Borrower to enter into valid
and binding agreements and conduct its business in the ordinary course.
 
(b)           The Borrower has the power and authority (i) to own its properties
and carry on its business as now being conducted and as intended to be
conducted, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, (iii) to borrow hereunder, and (iv) to grant to
the Lender, a security interest in the Pledged Securities, as contemplated by
this Credit Agreement and the other Fundamental Documents to which it is or will
be a party.
 
(c)           Schedule 3.1 is a correct and complete schedule showing (i) the
Borrower’s legal name, (ii) the jurisdiction in which it was incorporated, (iii)
the location of its chief executive office and (iv) all of the places where the
Borrower keeps (or intends to keep) its books and records.
 
Section 3.2                         Authority and No Violation.  The execution,
delivery and performance by the Borrower of this Credit Agreement and the other
Fundamental Documents to which it is a party, the grant to the Lender of the
security interest in the Pledged Securities as contemplated herein and by the
other Fundamental Documents and the execution, delivery and performance of the
Note (i) have been duly authorized by all necessary corporate action (or similar
action) on the part of the Borrower, (ii) will not constitute a violation of any
provision of Applicable Law or any order of any Governmental Authority
applicable to the Borrower or any of its properties or assets, in each case in
any material respect, (iii) will not violate any provision of the Certificate of
Incorporation or By-Laws of the Borrower, (iv) will not violate any provision of
any contract, agreement, indenture, bond, note or other similar instrument to
which the Borrower is a party or by which the Borrower or any of its properties
or assets are bound, other than where any such violation could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (v) will not be in conflict with, result in a material breach
of, or constitute (with due notice or lapse of time or both) a material default
under, or create any right to terminate, any Material Agreement of the Borrower
(other than a Material Agreement existing prior to or as of the Closing Date)
and (vi) will not result in the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company other than as otherwise permitted by this Credit Agreement or the other
Fundamental Documents and other than pursuant to any agreement to which a
Theatre Direct Company is a party as of the Closing Date.

 
18

--------------------------------------------------------------------------------

 

Section 3.3                         Governmental Approval.  All authorizations,
approvals, registrations or filings from or with any Governmental Authority
required for the consummation of the execution, delivery and performance by the
Borrower of this Credit Agreement and the other Fundamental Documents to which
it is a party, and the execution and delivery by the Borrower of the Note, have
been duly obtained or made or duly applied for, and are in full force and
effect, except for immaterial violations that could not reasonably be expected
to (and would not if enforced by the relevant Governmental Authority) result in
a requirement that the Borrower pay a material amount of money or the imposition
of any fine or other enforcement action against the Lender, and could not
reasonably be expected to (and could not if enforced by the relevant
Governmental Authority) have a Material Adverse Effect; and if any further
authorizations, approvals, registrations or filings should hereafter become
necessary, the Borrower shall obtain or make all such authorizations, approvals,
registrations or filings.
 
Section 3.4                         Binding Agreements.  This Credit Agreement
and the other Fundamental Documents when executed, will constitute the legal,
valid and binding obligations of each Credit Party that is a party thereto,
enforceable against such Credit Party in accordance with their respective terms,
subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, reorganization and similar laws affecting creditors’ rights
generally and to general principles of equity.
 
Section 3.5                         Federal Reserve Regulations.  The Borrower
is not engaged principally or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Loan will be used, directly or
indirectly, whether immediately, incidentally or ultimately (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for any other purpose, in each
case, violative of or inconsistent with any of the provisions of any regulation
of the Board, including, without limitation, Regulations T, U and X thereto.
 
Section 3.6                         Investment Company Act.  The Borrower is
not, nor will it during the term of this Credit Agreement be, (i) an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to regulation under the Federal Power Act or any foreign,
federal or local statute or any other Applicable Law of the United States or any
other jurisdiction, in each case limiting its ability to incur indebtedness for
money borrowed as contemplated hereby or by any other Fundamental Document.
 
Section 3.7                         Taxes.  The Borrower has filed or caused to
be filed all federal and all material state, local and foreign tax returns which
are required to be filed with any Governmental Authority after giving effect to
applicable extensions, and has paid or has caused to be paid all Taxes as shown
on said returns which, if not paid, could become an obligation of any Theatre
Direct Company or could become a Lien on the Collateral or, on any assessment
received by the Borrower in writing which, if not paid, could become an
obligation of any Theatre Direct Company or could become a Lien on the
Collateral, to the extent that such taxes have become due, except as permitted
by Section 5.11 hereof.  The Borrower does not know of any material additional
assessments or any basis therefor which, if not paid, could become an obligation
of any Theatre Direct Company or could become a Lien on the Collateral.  To the
Borrower’s knowledge, the charges, accrual and reserves on its books in respect
of taxes or other governmental charges are adequate in accordance with GAAP.

 
19

--------------------------------------------------------------------------------

 

Section 3.8                         Compliance with ERISA.  Except as could not
reasonably be expected to result in a Material Adverse Effect, each of the
Borrower’s Plans has been maintained and operated by the Borrower in all
respects in accordance with all Applicable Laws, including ERISA and the Code,
each Plan (if any) intended to qualify under Section 401(a) of the Code so
qualifies, no Reportable Event has occurred since January 23, 2008 as to any
Plan of the Borrower, and the present value of all benefits under all Pension
Plans (based on those assumptions used to fund such Plans) did not, in the
aggregate, as of the last annual valuation date applicable thereto, exceed the
actuarial value of the assets of such Pension Plans.  Except as disclosed on
Schedule 3.8 or as could not reasonably be expected to result in a Material
Adverse Effect, no liability has been, and, to the knowledge of the Borrower, no
circumstances exist, in either case, pursuant to which any liability is
reasonably likely to be imposed upon the Borrower which, if not paid, could
become an obligation of any Theatre Direct Company or could become a Lien on the
Collateral (i) under Sections 4971 through 4980E of the Code, Sections 502(i) or
502(1) of ERISA, or Title IV of ERISA with respect to any Plan, Pension Plan or
Multiemployer Plan, (ii) for the failure to fulfill any obligation to contribute
to any Multiemployer Plan, or (iii) with respect to any Plan that provides
post-retirement welfare coverage (other than as required pursuant to Section
4980B of the Code or other Applicable Law).  Neither the Borrower nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and, to the knowledge of the Borrower, no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated.
 
Section 3.9                         Security Interest.  This Credit Agreement
and the other Fundamental Documents, when executed and delivered and, upon
making of the Loan hereunder, will create and grant to the Lender upon (i) the
filing of the appropriate UCC-1 financing statements with the filing offices
listed on Schedule 3.9, (ii) the filing of the Copyright Security Agreements
with the U.S. Copyright Office, (iii) the filing of the Trademark Security
Agreement with the U.S. Patent and Trademark Office, and (iv) the delivery of
the Pledged Securities with appropriate stock powers to the Lender, valid and
second priority perfected security interests in the Collateral (except for those
Permitted Encumbrances that have priority over the Liens of the Lender).
 
Section 3.10                       Pledged Securities.
 
(a)           All of the Pledged Securities are free and clear of any Liens
granted by the Borrower, other than (i) those created pursuant to this Credit
Agreement, and (ii) the Permitted Encumbrances, and there are no restrictions on
the transfer of the Pledged Securities granted by the Borrower other than as a
result of this Credit Agreement or applicable securities laws and the
regulations promulgated thereunder.  The Borrower is the holder of the Pledged
Securities of the Company transferred by the Lender pursuant to the Hollywood
SPA.
 
(b)           Article 10 of this Credit Agreement creates in favor of the Lender
a valid, binding and enforceable security interest in, and Lien upon, all right,
title and interest of the respective Pledgors in the Pledged Securities owned by
them and constitutes a perfected security interest and Lien upon all right,
title and interest of the Pledgors in such Pledged Securities (provided, that
the definitive instruments (if any) representing all Pledged Securities shall
have been delivered to the Lender (or to the JPM Administrative Agent as
gratuitous bailee for the Lender) (and the Lender (or the JPM Administrative
Agent) has taken possession or control of such Pledged Securities in New York)
together (in the case of Pledged Securities comprising capital stock) with
appropriate undated stock powers endorsed or executed in blank by the
appropriate Pledgor as required under Section 10.1 hereof).

 
20

--------------------------------------------------------------------------------

 

Section 3.11                      Compliance with Laws.  The Borrower is not in
violation of any Applicable Law except for such violations in the aggregate
which could not reasonably be expected to have a Material Adverse Effect.  The
Loan made hereunder and the intended use of the proceeds of the Loan as
described in the Introductory Statement hereto and as contemplated by Section
5.17 hereof will not violate any Applicable Law applicable to the Borrower.
 
Section 3.12                       Solvency.  The Borrower has not entered, nor
is it entering into, the arrangements contemplated hereby and by the other
Fundamental Documents, nor does it intend to make any transfer or incur any
obligations hereunder or thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.  On and as of the Closing Date, on a
pro forma basis after giving effect to all Indebtedness (including the Loan) and
all rights to contribution: (i) the Borrower believes that the sum of the
present fair saleable value of the assets of the Borrower and the Theatre Direct
Companies will exceed the probable liability of the Borrower and the Theatre
Direct Companies on their debts; and (ii) the Borrower believes that it and the
Theatre Direct Companies will not have incurred nor intend to, nor believes that
they will incur, debts beyond their ability to pay such debts as such debts
mature (taking into account the timing and amounts of cash to be received by the
Borrower and the Theatre Direct Companies from any source) and (iii) the
Borrower believes that it and the Theatre Direct Companies will have sufficient
capital with which to conduct its and their present and proposed businesses and
that the property of the Borrower and the Theatre Direct Companies does not
constitute unreasonably small capital with which to conduct their present or
proposed business.  For purposes of this Section 3.12, “debt” means any
liability or a claim. and “claim” means any (y) right to payment whether or not
such right is reduced to judgment. liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured, or (z) right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.
 
ARTICLE 4   –   DELIVERY OF DOCUMENTS
 
Section 4.1                         Concurrently with the execution hereof, the
Borrower shall deliver to the Lender the following:
 
(a)           Certificate of Good Standing.  A certificate of the Secretary of
State of Delaware, dated as of a recent date, as to the good standing of the
Borrower.
 
(b)           Credit Agreement; Note.  An executed counterpart of this Credit
Agreement which bear the signatures of the Credit Parties and if requested by
the Lender, the Note executed by the Borrower in favor of the Lender.
 
(c)           Security and Other Documentation.  Fully executed copies of: (i) a
Copyright Security Agreement listing each U.S. copyright registered, applied for
or acquired by any Collateral Party (to the extent listed on Schedule 5.13(a) to
the Hollywood SPA) executed by each such Collateral Party; (ii) a Trademark
Security Agreement for each trademark in which any Collateral Party has any
registered interest (as listed on Schedule 5.13(a) to the Hollywood SPA)
executed by each such Collateral Party; (iii) appropriate UCC-1 financing
statements relating to the Collateral; and (iv) all certificates evidencing any
of the Pledged Securities required to be delivered to the Lender with
appropriate undated stock or transfer powers executed in blank.

 
21

--------------------------------------------------------------------------------

 

(d)           JPM Credit Agreement.  A copy, certified as true and correct, of
the JPM Credit Agreement, together with all amendments thereto up to the Closing
Date.
 
(e)           Hollywood Warrants.  The Hollywood Warrants required to be issued
to the Lender in connection with the Hollywood Acquisition.
 
Section 4.2                         Conditions Precedent to the Loan.  The
occurrence of the Closing Date shall be subject to the satisfaction of the
following conditions precedent:
 
(a)           Representations and Warranties. The representations and warranties
set forth in Article 3 hereof and in the other Fundamental Documents shall be
true and correct in all material respects on and as of the Closing Date.
 
(b)           No Event of Default. The officer executing this Credit Agreement
has no actual knowledge (after due inquiry) that, on the Closing Date, a Default
or Event of Default shall have occurred and be continuing, or a Default or Event
of Default shall occur by reason of the making of the Loan.
 
The execution and delivery of this Credit Agreement shall be deemed to be a
representation and warranty by the Borrower on the Closing Date as to the
matters specified in this Section 4.2.
 
ARTICLE 5   –   AFFIRMATIVE COVENANTS
 
From the Closing Date and for so long as any amount shall remain outstanding
under any Note or any monetary Obligation then due and payable shall remain
unpaid or unsatisfied, each Credit Party agrees that, unless the Lender shall
otherwise consent in writing, each of them will, and will cause each of the
Theatre Direct Companies to:
 
Section 5.1                         Financial Statements and Reports.  Furnish
or cause to be furnished to the Lender in electronic or hard form:
 
(a)           commencing with the fiscal year ending June 30, 2011 and within
the time periods during which they are required to be submitted under the JPM
Credit Agreement, the annual audited financial statements required to be
provided in Section 5.1(a) of the JPM Credit Agreement;
 
(b)           commencing with the fiscal quarter ending December 31, 2010 and
within the time periods during which they are required to be submitted under the
JPM Credit Agreement, the quarterly unaudited financial statements required to
be provided in Section 5.1(b) of the JPM Credit Agreement;

 
22

--------------------------------------------------------------------------------

 

(c)           simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of an Authorized
Officer of the Borrower, in the form provided under the JPM Credit Agreement (A)
stating whether or not such Authorized Officer has actual knowledge, after due
inquiry, of any condition or event which would constitute an Event of Default or
Default and, if so, specifying each such condition or event, the nature thereof
and any action taken or proposed to be taken with respect thereto, (B) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the most recent audited financial statements delivered to the Lender
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate, and (C) identifying any
changes of the type described in Section 6.9 that have not been previously
reported by a Credit Party;
 
(d)           within ten (10) Business Days of receipt thereof by a Credit
Party, copies of all management letters issued to such Person by its auditors;
 
(e)           within the time periods during which they are required to be
submitted under the JPM Credit Agreement as in effect on the Closing Date,
copies of (i) all registration statements, proxy statements, notices and reports
and (ii) all reports, financial statements, press releases and other information
required to be provided in Section 5.1(f) of the JPM Credit Agreement;
 
(f)           within the time periods during which they are required to be
submitted under the JPM Credit Agreement as in effect on the Closing Date, a
copy of the brief narrative report by management required to be provided in
Section 5.1(h) of the JPM Credit Agreement;
 
(g)           promptly, notice of any change in, or withdrawal of, the auditors
from time to time engaged by the Credit Parties for purposes of their periodic
independent financial statement audits; and
 
(h)           promptly upon request therefor, any information required by the
Lender under or in connection with the USA Patriot Act.
 
Section 5.2                         Corporate Existence; Compliance with
Laws.  Do or cause to be done all things necessary to (i) preserve, renew and
keep in full force and effect (x) the legal existence of the Credit Parties and
(y) the rights, licenses, permits and franchises of the Theatre Direct Companies
and (ii) cause the Theatre Direct Companies to comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
any Governmental Authority, except (A) as otherwise permitted under Section 6.6
or (B) in the case of clauses (i)(y) and (ii) above, where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.3                         Maintenance of Properties.  Comply with the
requirements relating to maintenance and repair of properties of the Theatre
Direct Companies and compliance with the terms of material leases of the Theatre
Direct Companies and other material agreements relating to properties of the
Theatre Direct Companies as required in Section 5.3 of the JPM Credit Agreement.

 
23

--------------------------------------------------------------------------------

 

Section 5.4                         Notice of Material Events.  Promptly upon
any executive officer of any Credit Party obtaining knowledge of (i) the
institution of, or written threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any Theatre Direct Company or any of a Theatre Direct
Company’s assets, any Material Agreement, or any copyright or trademark owned by
or licensed to a Theatre Direct Company which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) any material
development in any such action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lender), such Credit Party shall
promptly give written notice thereof to the Lender and provide such other
material information (other than information subject, in the good faith opinion
of counsel to such Credit Party (including internal counsel), to an
attorney-client privilege) as may be available to it to enable the Lender to
evaluate such matters; and, in addition to the requirements set forth in clauses
(i) and (ii) of this Section 5.4, such Credit Party upon request shall promptly
give notice of the status of any action, suit, proceeding, investigation or
arbitration covered by a report delivered to the Lender pursuant to clause (i)
and (ii) above to the Lender.
 
Section 5.5                         Insurance.  Keep assets of each Theatre
Direct Company which are of an insurable character insured as required in
Section 5.5 of the JPM Credit Agreement.
 
Section 5.6                         Copyrights and Trademarks.
 
(a)           As soon as practicable (but not more than forty-five (45) days (or
such longer period as may be approved by the Lender) after the end of the
calendar month in which the applicable work is completed or rights in the
applicable work are acquired), to the extent any Theatre Direct Company is or
becomes the copyright proprietor thereof, or otherwise acquires a copyrightable
interest in, any material copyright or work eligible for copyright registration,
in the name of such Theatre Direct Company, other than unregistered copyrights
existing on the Closing Date, take any and all actions necessary to file
registrations for the copyright for such copyright or work in the name of such
Theatre Direct Company (and shall cause such registered copyrights to be subject
to a Lien in favor of the Lender pursuant to a Copyright Security Agreement, at
such times as required and otherwise in compliance with the relevant provisions
of this Credit Agreement) in conformity with the laws of the United States.
 
(b)           Except to the extent that the failure so to do would not in the
aggregate reasonably be expected to have a Material Adverse Effect, maintain all
trademark and trade name registrations and prosecute all trademark and trade
name applications in the name of the applicable Theatre Direct Company, and take
any and all actions necessary to register any trademarks and trade names as such
Theatre Direct Company may use which are of substantial value to such Theatre
Direct Company in the name of such Theatre Direct Company in conformity with the
laws of the United States and such other jurisdictions as may be appropriate,
and deliver to the Lender, on a quarterly basis (at the time of delivery of
financial statements under Sections 5.1(a) and (b) hereof), written evidence of
the registration of any and all such trademarks and trade names for inclusion in
the Collateral under this Credit Agreement, except no trademark or tradename of
a Theatre Direct Company which is not registered as of the Closing Date needs to
be registered.  Within forty-five (45) days (or such longer period as may be
approved by the Lender) following the end of each calendar quarter, each Theatre
Direct Company shall prepare and record with the appropriate office supplemental
Trademark Security Agreements, with respect to the registered trademarks and
trade names created, applied for, or acquired by a Theatre Direct Company during
such preceding quarter; provided, that supplemental Trademark Security
Agreements with respect to the registered trademarks and trade names acquired by
a Theatre Direct Company shall be prepared and recorded promptly (and in any
case within thirty (30) days) (or such longer period as may be approved by the
Lender) following such acquisition.

 
24

--------------------------------------------------------------------------------

 

Section 5.7                         Books and Records.   Maintain or cause to be
maintained at all times true and complete books and records of the Theatre
Direct Companies’ financial operations and, subject to Section 13.18, provide
the Lender and its representatives access to such books and records and to any
of the properties or assets of the Theatre Direct Companies upon reasonable
advance notice, at reasonable intervals and during regular business hours in
order that the Lender may make such audits and examinations and make abstracts
from such books, accounts, records and other papers pertaining to the Collateral
and upon reasonable advance notification to the Credit Parties and at reasonable
intervals and during regular business hours, permit the Lender or its
representatives to discuss the affairs, finances and accounts of the Theatre
Direct Companies with, and be advised as to the same by, the Credit Parties’
officers and, in the presence of representatives of the Credit Parties, their
independent accountants, for the purpose of verifying the accuracy of the
various reports of the Theatre Direct Companies delivered by any Credit Party to
the Lender pursuant to this Credit Agreement or for otherwise ascertaining
compliance with this Credit Agreement or any other Fundamental Document.
 
Section 5.8                         Third Party Audit Rights.  Allow the Lender,
subject to Section 13.18, access to the results of all audits conducted by any
Theatre Direct Company of any third party licensee, any partnership in which a
Theatre Direct Company is a partner or Joint Venture in which a Theatre Direct
Company is an owner. When an Event of Default has occurred and is continuing,
the Theatre Direct Companies shall, promptly upon written request of the Lender,
exercise such Theatre Direct Company’s right to audit such third party licensee,
partnership or joint ventures; provided, that if any such Theatre Direct Company
fails to exercise such right within ten (10) Business Days of such request,
Lender may, and hereby is authorized to, exercise such audit rights directly on
the Theatre Direct Company’s behalf to the extent such rights are available to a
Theatre Direct Company.
 
Section 5.9                         Observance of Agreements.  Duly observe and
perform all terms and conditions of each Material Agreement, and immediately
deliver to the Lender true and correct copies of any amendments or other
modifications of any Material Agreements.
 
Section 5.10                       Lease Agreements.  From time to time (i)
furnish to the Lender such information and reports regarding any lease,
management or operating agreement with respect to a Real Property Asset as the
Lender may reasonably request and (ii) upon the occurrence and continuation of
an Event of Default and upon the reasonable request of the Lender, make such
demands and requests for information, reports or action to the other parties to
a lease agreement to which a Theatre Direct Company is a party, as such Theatre
Direct Company is entitled to make.
 
Section 5.11                       Taxes and Charges; Indebtedness in Ordinary
Course of Business.  Duly pay and discharge, or cause to be paid and discharged,
before the same shall become in arrears (after giving effect to applicable
extensions), all Taxes imposed upon any Theatre Direct Company or its
properties, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies which
if unpaid might by law become a Lien upon any property of any Theatre Direct
Company, other than any Taxes where the existence thereof would constitute a
breach of the representations of the Lender under the Hollywood SPA or claims
for labor, materials, or supplies provided prior to the Closing Date.

 
25

--------------------------------------------------------------------------------

 

Section 5.12                      Liens.  Defend the Collateral (including,
without limitation, the Pledged Securities) against any and all Liens and
adverse claims howsoever arising, other than Permitted Encumbrances, and in each
case defend against any attempted foreclosure, other than foreclosures of
Permitted Encumbrances.
 
Section 5.13                       Further Assurances; Security Interests.
 
(a)           Upon the request of the Lender, promptly execute and deliver or
cause to be executed and delivered, at the cost and expense of the Credit
Parties, such further instruments as may be appropriate in the reasonable
judgment of the Lender, to provide the Lender a second priority perfected Lien
in the Collateral (except for those Permitted Encumbrances that have priority
over the Liens granted pursuant to this Credit Agreement) and any and all
documents (including, without limitation, the execution, amendment or
supplementation of any financing statement and continuation statement or other
statement and the filing of termination statements for each of the Liens
indicated on Schedule 6.2 of the JPM Credit Agreement for which the underlying
obligation is no longer outstanding) for filing under the provisions of the UCC
and the rules and regulations thereunder, or any other Applicable Law, and
perform or cause to be performed such other ministerial acts which are
reasonably necessary or advisable, from time to time, in order to grant and
maintain in favor of the Lender the security interest in the Collateral
contemplated hereunder and under the other Fundamental Documents, subject only
to Permitted Encumbrances.
 
(b)           Promptly undertake to deliver or cause to be delivered to the
Lender from time to time such other documentation, consents, authorizations and
approvals in form and substance reasonably satisfactory to the Lender as the
Lender shall deem reasonably necessary or advisable to perfect or maintain the
Liens in the Collateral of the Lender.
 
Section 5.14                      ERISA Compliance and Reports.  Furnish to the
Lender evidence of ERISA compliance by the Borrower and the Theatre Direct
Companies and all ERISA reports of the Borrower and the Theatre Direct Companies
delivered from time to time under Section 5.14 of the JPM Credit Agreement.
 
Section 5.15                       Subsidiaries.
 
(a)           With respect to each direct or indirect Subsidiary of the Company
created or acquired after the Closing Date in any jurisdiction within the United
States, deliver to the Lender as promptly as practicable: (i) the Pledged
Securities of such Subsidiary, together with undated stock powers executed in
blank (if applicable); (ii) an Instrument of Assumption and Joinder whereby such
Subsidiary becomes a Credit Party hereunder; (iii) an agreement by which such
Subsidiary grants to the Lender a Lien on all of its assets on the terms set
forth in this Credit Agreement; (iv) UCC-1 financing statements, Copyright
Security Agreements, Trademark Security Agreements and such other documentation
as may be necessary to perfect such Lien and (v) upon request of the Lender, an
opinion of counsel reasonably acceptable to the Lender opining on the creation
and perfection of such security interest (including with regard to the Pledged
Securities).

 
26

--------------------------------------------------------------------------------

 

(b)           With respect to each direct or indirect Subsidiary of the Company
created or acquired after the Closing Date in any jurisdiction outside the
United States, deliver to the Lender as promptly as practicable (i) the Pledged
Securities of such Subsidiary, together with undated stock powers executed in
blank (if applicable), (ii) an Instrument of Assumption and Joinder whereby such
Subsidiary becomes a Credit Party hereunder, and (iii) upon request of the
Lender, an opinion of counsel reasonably acceptable to the Lender opining on the
creation and perfection of the security interest in the Pledged Securities.
 
Section 5.16                       Environmental Laws.  Furnish to the Lender
evidence of compliance with all Environmental Laws and Environmental Permits
after the Closing Date by the Theatre Direct Companies delivered to the JPM
Administrative Agent and copies of all written notices, claims and other
documents to a Theatre Direct Company after the Closing Date under all
Environmental Laws and Environmental Permits delivered to the JPM Administrative
Agent under Section 5.16 of the JPM Credit Agreement.
 
Section 5.17                       Use of Proceeds.  Subject to the terms and
conditions of this Credit Agreement, the Facility will be used on the Closing
Date to finance a portion of the consideration payable in connection with the
Hollywood Acquisition.
 
Section 5.18                      After-Acquired Real Property Assets.  If,
after the Closing Date, any Collateral Party purchases or otherwise acquires any
Real Property Asset, or if any existing mortgage or deed of trust encumbering
any Real Property Asset owned by a Collateral Party in favor of a third party is
released, (a) promptly, but in any event within thirty (30) days, after such
purchase or other acquisition or release, provide written notice thereof the
Lender, setting forth with specificity a description of such Real Property Asset
acquired, a title commitment, a survey (if available) and such Collateral
Party’s good faith estimate of the current fair market value of such Real
Property Asset and (b) if the Lender so requests, the applicable Collateral
Party shall promptly execute and deliver to the Lender a Mortgage and such other
documents or instruments as the Lender shall reasonably request with respect to
reflect a Lien on such Real Property Asset in favor of the
Lender.  Notwithstanding anything to the contrary contained herein, no Real
Property Asset which is a leasehold interest shall be required to be subject to
a Mortgage hereunder.
 
Section 5.19                      Fictitious Names.  If at any time any
Collateral Party is doing business or intends to do business other than under
its full corporate or company (as applicable) name, including, without
limitation, under any trade name or other doing business name, promptly execute
and deliver or cause to be executed and delivered, at the cost and expense of
the Credit Parties, such further instruments as may be appropriate in the
reasonable judgment of the Lender, to provide the Lender a second priority
perfected Lien in such Collateral (except for those Permitted Encumbrances that
have priority over the Liens granted pursuant to this Credit Agreement) and any
and all documents (including, without limitation, the execution, amendment or
supplementation of any financing statement and continuation statement or other
statement) for filing under the provisions of the UCC and the rules and
regulations thereunder, or any other Applicable Law, and perform or cause to be
performed such other ministerial acts which are reasonably necessary or
advisable, from time to time, in order to grant and maintain in favor of the
Lender the security interest in such Collateral and under the other Fundamental
Documents, subject only to Permitted Encumbrances.
 
Section 5.20                      Service of Process Agent.  If, for any reason,
the service of process agent designated in Section 13.13(b) hereof shall become
incapacitated, resign or retire, a successor agent acceptable to the Lender
shall promptly be designated and appointed and notice of such appointment
provided to the Lender.

 
27

--------------------------------------------------------------------------------

 

ARTICLE 6   –   NEGATIVE COVENANTS
 
From the Closing Date and for so long as any amount shall remain outstanding
under the Note or any monetary Obligation then due and payable shall remain
unpaid or unsatisfied, each Credit Party agrees that, unless the Lender shall
otherwise consent in writing, it will not and will not allow any of the Theatre
Direct Companies to:
 
Section 6.1                         Limitations on Indebtedness and Preferred
Equity Interests.
 
(a)           In the case of the Borrower, incur, create, assume or suffer to
exist any preferred stock, preferred membership interest or Indebtedness which
would cause the amount of Indebtedness to which the Obligations are subordinated
to exceed $15,000,000 in the aggregate (plus all interest accrued thereon from
and after the Closing Date), including amounts outstanding under the JPM Credit
Agreement or any renewal or replacement thereof.
 
(b)           In the case of any Theatre Direct Company, incur, create, assume
or suffer to exist any preferred stock, preferred membership interest or
Indebtedness or permit any partnership or Joint Venture in which any Theatre
Direct Company is a general partner to incur, create, assume or suffer to exist
any Indebtedness or preferred stock or preferred partnership interest, other
than:
 
(i)           Guaranties permitted pursuant to Section 6.3 hereof;
 
(ii)          unsecured liabilities for trade payables incurred in the ordinary
course of business and payable on normal trade terms and not otherwise
prohibited hereunder;
 
(iii)         preferred stock or preferred partnership interests or Indebtedness
existing prior to the Closing Date;
 
(iv)         intercompany Indebtedness payable from one Theatre Direct Company
to another; and
 
(v)          Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Theatre Direct Company in the ordinary course of
business on customary terms and conditions, including guarantees or obligations
of any Theatre Direct Company with respect to letters of credit supporting such
bid, performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances (in each case other than for an obligation
for money borrowed).
 
Section 6.2                        Limitations on Liens.  Incur, create, assume
or suffer to exit any Lien on any of the Collateral, whether now owned or
hereafter acquired, except (a) as permitted in Section 6.2 of the JPM Credit
Agreement, (b) any Permitted Encumbrances, and (c) Liens on personal property
arising by virtue of any statutory or common law provision relating to banker’s
liens, rights of setoff or similar rights with respect to deposit or securities
accounts of the Collateral Parties.

 
28

--------------------------------------------------------------------------------

 

Section 6.3                         Limitation on Guaranties.
 
(a)           In the case of the Borrower, provide or suffer to exist any
Guaranty (including any obligation as a general partner of a partnership or as a
joint venturer of a Joint Venture in respect of Indebtedness of such partnership
or Joint Venture), either directly or indirectly which would cause the amount of
Indebtedness to which the Obligations are subordinated to exceed $15,000,000 in
the aggregate (plus all interest accrued thereon from and after the Closing
Date), including amounts outstanding under the JPM Credit Agreement or any
renewal or replacement thereof, except as permitted in Section 6.3 of the JPM
Credit Agreement.
 
(b)           In the case of any Theatre Direct Company, provide or suffer to
exist any Guaranty (including any obligation as a general partner of a
partnership or as a joint venturer of a Joint Venture in respect of Indebtedness
of such partnership or Joint Venture), either directly or indirectly, except:
 
(i)           performance guarantees in the ordinary course of business to
suppliers and other Persons which are providing services in connection with the
acquisition, distribution, production or exploitation of any copyright or
trademark by or for a Theatre Direct Company;
 
(ii)          the Guaranties of the JPM Obligations; and
 
(iii)         any Guaranty of the obligations of any Credit Party if the
guarantor could have incurred the guaranteed obligation directly without
violating the terms of this Credit Agreement.
 
Section 6.4                         Limitations on Investments.  Permit a
Theatre Direct Company to create, make or incur any Investment, except (a) as
permitted in Section 6.4 of the JPM Credit Agreement, (b) any Investment by a
Theatre Direct Company existing as of the Closing Date and (c) guaranties
permitted under Section 6.3 to the extent constituting Investments.
 
Section 6.5                         Restricted Payments.  Pay or declare or
enter into any agreement to pay or otherwise become obligated to make any
Restricted Payment, except (a) as permitted in Section 6.5 of the JPM Credit
Agreement, (b) any Restricted Payment which a Theatre Direct Company is
obligated to make as of the Closing Date or under any agreement existing on the
Closing Date, (c) dividends or distributions payable solely in additional Equity
Interests of a Theatre Direct Company, provided, such additional Equity
Interests are pledged to the Lender as additional Pledged Securities (to the
extent required under the definition thereof) on terms satisfactory to the
Lender and (d) distributions or dividends to a Credit Party by its Subsidiary.

 
29

--------------------------------------------------------------------------------

 

Section 6.6                         Consolidation; Merger; Sale or Purchase of
Assets; Etc.  Whether in one transaction or a series of transactions, (a) wind
up, liquidate or dissolve the affairs of any Credit Party, (b) permit any Credit
Party to enter into any transaction of merger, amalgamation or consolidation,
(c) permit any Theatre Direct Company to sell or otherwise dispose of all or
substantially all of its property, stock, Equity Interests or assets, (d) permit
the Borrower to cease to own 100% of the Company, (e) permit the Company to
cease to own 100% of any Subsidiary, or (f) agree to do or suffer any of the
foregoing, except (other than in the case of sub-clauses (d) and (e) above) as
permitted in Section 6.6 of the JPM Credit Agreement and except that (i) any
Subsidiary of the Borrower (other than the Company) may merge or amalgamate with
and into, or transfer assets to, the Borrower, provided, that the Borrower must
be the surviving entity in each such transaction, (ii) any Theatre Direct
Company may merge or amalgamate with and into, or transfer assets to, another
Theatre Direct Company, provided, that if any such transaction involves the
Company, then the Company must be the surviving entity in each such transaction,
(iii) dissolutions, mergers or amalgamations in the ordinary course of business
that have no adverse effect on the Collateral shall be permitted and (iv) any
Theatre Direct Company may issue Equity Interests so long as such issuances of
Equity Interests, individually or in the aggregate, shall not result in a Change
in Control.
 
Section 6.7                        Receivables.  Sell, discount or otherwise
dispose of notes, accounts receivable or other obligations owing to any Theatre
Direct Company except (a) for the purpose of collection in the ordinary course
of business, (b) pursuant to a Disposition permitted hereunder or (c) pursuant
to any agreement of a Theatre Direct Company existing on the Closing Date.
 
Section 6.8                        Sale and Leaseback.  Enter into any
arrangement with any Person or Persons, whereby in contemporaneous transactions
any Theatre Direct Company sells essentially all of its right, title and
interest in a Material Agreement, or a copyright or trademark and acquires or
licenses the right to distribute or exploit such right or substantially all of
the value of such right, except as permitted in Section 6.8 of the JPM Credit
Agreement.
 
Section 6.9                        Jurisdiction; Places of Business; Change of
Name.  Permit a Theatre Direct Company to change its jurisdiction of
incorporation or other organization, change the location of its chief executive
office or principal place of business or any of the locations where it keeps any
material portion of the Collateral or its books and records with respect to the
Collateral or change its name without in each case (i) giving the Lender ten
(10) Business Days’ written notice following such change and (ii) authorizing
the Lender to file any additional UCC financing statements (or equivalent
documents in the case of Foreign Subsidiaries whose Equity Interests or assets
are pledged to secure the Obligations), and providing such other documents
reasonably requested by the Lender, to maintain perfection of the security
interest of the Lender.
 
Section 6.10                      Transactions with Affiliates.  Permit a
Theatre Direct Company to enter into any transaction with any of its Affiliates
(other than another Theatre Direct Company), except as permitted in Section 6.11
of the JPM Credit Agreement or Section 6.5 hereof.
 
Section 6.11                      Business Activities.  Permit the Theatre
Direct Company to engage in any business activities other than the business
being conducted by the Theatre Direct Company as of the Closing Date and any
reasonably related or ancillary businesses.

 
30

--------------------------------------------------------------------------------

 

Section 6.12                      Amendment of Documents.  (a) Amend the
constitutional documents of any Credit Party without the prior written consent
of the Lender or (b) amend or waive any term or provision of the JPM Credit
Agreement or any of the other documents delivered to the JPM Administrative
Agent pursuant to the JPM Credit Agreement that, (i) causes Lender not to have a
perfected Lien on Collateral that is perfected through possession or control of
such Collateral by the JPM Administrative Agent, or (ii) violates the covenants
of JPM Administrative Agent or the Borrower under the Intercreditor
Agreement.  In all cases the Borrower shall provide a copy of any such amendment
or waiver to the Lender promptly upon execution and delivery thereof.
 
Section 6.13                      No Further Negative Pledge.  Enter into any
agreement (a) prohibiting the creation or assumption of any Lien in favor of the
Lender upon the Collateral, whether now owned or hereafter acquired or (b)
requiring an obligation of a Theatre Direct Company to be secured as a result of
any Lien on the Collateral being granted to the Lender, other than, in each
case, (i) this Credit Agreement, the other Fundamental Documents, the JPM Credit
Agreement (and documents executed in connection therewith), (ii) any agreements
existing on the Closing Date, (iii) any agreements governing any Indebtedness
permitted under Section 6.1 (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), and (iv) restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business (provided, that such
restrictions are limited to the property or assets subject to such leases,
licenses, joint venture agreements or similar agreements, including, in the case
of a joint venture, the Equity Interests in such joint venture).
 
Section 6.14                      Dispositions.  Effect any Dispositions, in one
transaction or a series of related transactions, of any of its property,
business or assets, whether now owned or hereafter acquired, except as permitted
in Section 6.21 of the JPM Credit Agreement; provided, however, that no
Disposition shall be permitted of any Material Hollywood IP without the prior
written consent of the Lender.
 
Section 6.15                      Limitation on Additional Subsidiaries.  Permit
or suffer to exist the formation by the Company of additional Subsidiaries
unless (a) permitted under Section 6.22 of the JPM Credit Agreement or (b) such
new Subsidiary will be added as a Credit Party to this Credit Agreement.
 
Section 6.16                      Environmental Matters.  Cause or permit any
Release of a Hazardous Material to occur or any Person to be exposed to
Hazardous Materials at, to, from, on or under any Real Property Asset that could
reasonably be expected to violate or result in a material liability under any
Environmental Law or Environmental Permit.
 
ARTICLE 7   –   EVENTS OF DEFAULT
 
In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
 
(a)           any representation or warranty made by a Credit Party in this
Credit Agreement or any other Fundamental Document to which it is a party or any
statement or representation made by a Credit Party in any certificate or other
document, or the contents of any financial statement, furnished to the Lender
pursuant to this Credit Agreement or any other Fundamental Document, shall prove
to have been false or misleading in any material respect when made or delivered,
subject, in the case of financial statements, to year-end adjustments and to
minor errors corrected after discovery;

 
31

--------------------------------------------------------------------------------

 

(b)           default shall be made in the payment of principal of the Loan as
and when due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise and such default shall continue unremedied for a
period of three (3) Business Days;
 
(c)           default shall be made in the payment of interest on the Loan or
other monetary Obligations, when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise and such default shall continue unremedied for
three (3) Business Days;
 
(d)           default shall be made in the due observance or performance of any
covenant, condition or agreement contained in (A)(i) Section 5.1, (ii) Section
5.4, (iii) Section 5.5, (iv) Section 5.11, (v) Section 5.12 or (vi) Article 6 of
this Credit Agreement or (B) the applicable Mortgage;
 
(e)           default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document, and such default shall continue unremedied for thirty (30)
days after the applicable Credit Party receives notice or obtains knowledge of
such occurrence;
 
(f)           default shall be made with respect to any payment of any
Indebtedness of any Credit Party in excess of $250,000 (or the Dollar
equivalent) in the aggregate (other than the Obligations) when due, or in the
performance of any other obligation incurred in connection with any such
Indebtedness if the effect of such non-payment default is to accelerate the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity and such default shall
not be remedied, cured, waived or consented to within the period of grace with
respect thereto;
 
(g)           any Credit Party shall generally not pay its debts as they become
due or shall admit in writing its inability to pay its debts, or shall make a
general assignment for the benefit of creditors; or any Credit Party shall
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent or seeking reorganization, arrangement, adjustment, liquidation or
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property or shall file an answer or
other pleading in any such case, proceeding or other action admitting the
material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or any Credit Party shall
take any action to authorize, or in contemplation of, any of the foregoing;

 
32

--------------------------------------------------------------------------------

 

(h)           any involuntary case, proceeding or other action against any
Credit Party shall be commenced seeking to have an order for relief entered
against it as debtor or to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry or any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days:
 
(i)            final, non-appealable judgment(s) for the payment of money in
excess of $250,000 (or the equivalent in Dollars) in the aggregate shall be
rendered against any Credit Party (and not covered by insurance) and within
thirty (30) days from the entry of such judgment shall not have been paid or
otherwise discharged or stayed (by bonding or otherwise) pending appeal or shall
not have been discharged within thirty (30) days from the entry of a final order
of affirmance on appeal;
 
(j)            any of the following shall occur that, individually or in the
aggregate, could reasonably be expected to result in a cost or liability in
excess of $250,000: (i) failure by any Credit Party or ERISA Affiliate to make
any contributions required to be made to a Pension Plan subject to Title IV of
ERISA or Multiemployer Plan, (ii) any accumulated funding deficiency (within the
meaning of Section 4971 of the Code) shall exist with respect to any Pension
Plan or Multiemployer Plan (whether or not waived), (iii) the present value of
all benefits under all Pension Plans subject to Title IV of ERISA (based on
those assumptions used to fund such Plans) exceeds, in the aggregate, as of the
last annual valuation date applicable thereto, the actuarial value of the assets
of such Plans allocable to such benefits, (iv) any Credit Party or ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred withdrawal liability to such Multiemployer Plan, or that a
Multiemployer Plan to which it would have withdrawal liability is in
reorganization or is being terminated, (v) the withdrawal by any Credit Party or
ERISA Affiliate from a Pension Plan during a plan year in which it was a
substantial employer (within the meaning of Section 4001(a)(2) or 4062(e) of
ERISA), (vi) the distress or involuntary termination of a Pension Plan subject
to Title IV of ERISA, or the filing of a notice of intent to terminate a Pension
Plan under Section 4041(c) of ERISA, (vii) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, a Pension Plan
subject to Title IV of ERISA by the PBGC, (viii) any other event or condition
which could constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
subject to Title IV of ERISA, (ix) the imposition of a Lien pursuant to Section
412 of the Code or Section 302 of ERISA as to any Credit Party or ERISA
Affiliate or (x) any Credit Party shall engage in a “prohibited transaction,” as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
Plan or Multiemployer Plan or knowingly consent to any other “party in interest”
or any “disqualified person,” as such terms are defined in Section 3(14) of
ERISA and Section 4975(e)(2) of the Code, respectively, engaging in any
“prohibited transaction,” with respect to any Plan or Multiemployer Plan;
 
(k)           any Fundamental Document shall, for any reason (other than
termination in accordance with the terms thereof), not be or shall cease to be
in full force and effect or shall be declared null and void or any of the
Fundamental Documents shall not give or shall cease to give the Lender the
Liens, rights, powers and privileges purported to be created thereby in favor of
the Lender superior to and prior to the rights of all third Persons and subject
to no other Liens (except for Permitted Encumbrances), or the validity or
enforceability of the Liens granted, to be granted, or purported to be granted,
by any of the Fundamental Documents shall be contested by any Credit Party or
any of their respective Affiliates;

 
33

--------------------------------------------------------------------------------

 

(l)            there shall have been asserted against any Credit Party claims or
liabilities, whether accrued, absolute or contingent, based on or arising from
the generation, storage, transport, handling or Release of Hazardous Materials
by a Credit Party or a Credit Party’s Affiliates, or any predecessor in interest
of the Borrower or the Affiliates of a Credit Party (other than a Theatre Direct
Company), or relating to any site or facility owned, operated or leased by a
Credit Party or a Credit Party’s Affiliates, which claims or liabilities
(insofar as they are payable by a Credit Party but after deducting any portion
which is reasonably expected to be paid by other creditworthy Persons jointly
and severally liable for such portion), in the judgment of the Lender are
reasonably likely to be determined adversely to the Credit Parties, and the
amount of such claims or liabilities is, singly or in the aggregate, reasonably
likely to have a Material Adverse Effect;
 
(m)          a default by one or more Credit Parties shall occur under one or
more Material Agreements, the loss of which could reasonably be expected to have
a Material Adverse Effect; or
 
(n)           an event of default under the JPM Credit Agreement (or any other
event having the effect of accelerating or permitting the acceleration of the
JPM Obligations) shall have occurred and be continuing,
 
then, in every such event and at any time thereafter during the continuance of
such event, the Lender may declare the principal of and the interest on the Loan
and the Note and all other amounts payable hereunder or thereunder to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without presentment, demand, protest, notice of acceleration or
other notice of any kind, all of which are hereby expressly waived, anything in
this Credit Agreement or in the Note to the contrary notwithstanding; provided,
however, none of the following shall constitute a default or Event of Default
hereunder:  (i) any breach of the any of the Hollywood Closing Documents by any
Credit Party or amounts owed to the Lender by any Credit Party under any of the
Hollywood Closing Documents, (ii) any event or circumstance which exists as of
the Closing Date with respect to the Theatre Direct Companies and (iii) any
event with respect to a Theatre Direct Company which occurs after the Closing
Date due to facts or circumstances existing on or prior to the Closing Date.  If
an Event of Default specified in paragraph (g) or (h) above shall have occurred,
the principal of, and interest on, the Loan and the Note and all other amounts
payable hereunder and thereunder shall automatically become due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived, anything in this Credit Agreement or the Note to
the contrary notwithstanding.  Such remedies shall be in addition to any other
remedy available to the Lender pursuant to Applicable Law or otherwise.

 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 8   –   GRANT OF SECURITY INTEREST; REMEDIES
 
Section 8.1                        Security Interests.  The Company, as security
for the due and punctual payment and performance of the Obligations (including
interest accruing on and after the filing of any petition in bankruptcy or of
reorganization of the Borrower whether or not post filing interest is allowed in
such proceeding), hereby grants to the Lender a Lien on and security interest in
the Collateral (subject only to Permitted Encumbrances).
 
Section 8.2                        Use of Collateral.  So long as no Event of
Default shall have occurred and be continuing, and subject to the various
provisions of this Credit Agreement and the other Fundamental Documents, a
Collateral Party may use its Collateral in any lawful manner except as otherwise
provided hereunder.
 
Section 8.3                        [Intentionally Left Blank.]
 
Section 8.4                        Credit Parties to Hold in Trust.  Upon the
occurrence and during the continuance of an Event of Default, each of the
Collateral Parties will, upon receipt by it of any revenue, income, profits or
other sums in which a security interest is granted by this Article 8, payable
pursuant to any agreement or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the sum or instrument in trust for the benefit of the Lender, segregate
such sum or instrument from their own assets and forthwith, without any notice,
demand or other action whatsoever (all notices, demands, or other actions on the
part of the Lender being expressly waived), endorse, transfer and deliver any
such sums or instruments or both, to the Lender to be applied to the repayment
or the Obligations in accordance with the provisions of Section 8.7 hereof.
 
Section 8.5                        Collections; etc.  Upon the occurrence and
during the continuance of an Event of Default, but subject to the Intercreditor
Agreement, the Lender may, in its sole discretion, in its name or in the name of
any Credit Party or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for, or
make any compromise or settlement deemed desirable with respect to, any of the
Collateral, but shall be under no obligation to do so, or the Lender may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, or release, any of the Collateral, without thereby incurring
responsibility to, or discharging or otherwise affecting any liability of, any
Credit Party.  The Lender will not be required to take any steps to preserve any
rights against prior parties to the Collateral.  Upon the occurrence and during
the continuation of an Event of Default, if any Credit Party fails to make any
payment or take any action required hereunder, the Lender may make such payments
and take all such actions as the Lender reasonably deems necessary to protect
the Lender’s security interests in the Collateral and/or the value thereof, and
the Lender is hereby authorized (without limiting the general nature of the
authority hereinabove conferred) to pay, purchase, contest or compromise any
Liens that in the judgment of the Lender appear to he equal to, prior to or
superior to the security interests of the Lender in the Collateral (except for
Permitted Encumbrances) and any Liens not expressly permitted by this Credit
Agreement.

 
35

--------------------------------------------------------------------------------

 

Section 8.6                           Possession; Sale of Collateral; etc.  Upon
the occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, the Lender may, to the extent permitted by Applicable
Law, enter upon the premises of any Collateral Party or wherever the Collateral
may be, and take possession of the Collateral, and may demand and receive such
possession from any Person who has possession thereof; and the Lender may take
such measures as they deem necessary or proper for the care or protection
thereof, including the right to remove all or any portion of the Collateral, and
with or without taking such possession may sell or cause to be sold, whenever
the Lender shall decide, in one or more sales or parcels, at such prices as the
Lender may deem appropriate, and for cash or on credit or for future delivery,
without assumption of any credit risk, all or any portion of the Collateral, at
any broker’s board or at public or private sale, without demand of performance
but with ten (10) days’ prior written notice to the Credit Parties of the time
and place of any such public sale or sales (which notice the Credit Parties
hereby agree is reasonable) and with such other notices as may be required by
Applicable Law and cannot be waived, and none of the Lender shall have any
liability should the proceeds resulting from a private sale be less than the
proceeds realizable from a public sale, and the Lender or any other Person may
be the purchaser or all or any portion of the Collateral so sold and thereafter
hold the same absolutely, free (to the fullest extent permitted by Applicable
Law) from any claim or right of whatever kind, including any equity of
redemption, of any Credit Party, any such demand, notice, claim, right or equity
being hereby expressly waived and released.  At any sale or sales made pursuant
to this Article 8 or pursuant to the terms of the Fundamental Documents, the
Lender may bid for or purchase, free (to the fullest extent permitted by
Applicable Law) from any claim or right of whatever kind, including any equity
of redemption, of any Credit Party, any such demand, notice, claim, right or
equity being hereby expressly waived and released, any part of or all of the
Collateral offered for sale, and may make any payment on account thereof by
using any claim for moneys then due and payable to the Lender by any Credit
Party hereunder as a credit against the purchase price.  The Lender, shall in
any such sale make no representations or warranties with respect to the
Collateral or any part thereof, and the Lender shall not be chargeable with any
of the obligations or liabilities of any Credit Party.  Each Credit Party hereby
agrees (i) that it will indemnify and hold the Lender harmless from and against
any and all claims (other than Permitted Encumbrances) with respect to the
Collateral asserted before the taking of actual possession or control of the
relevant Collateral by the Lender pursuant to this Article 8, or arising out of
any act of, or omission to act on the part of, any Person (other than the Lender
or its agents) prior to such taking of actual possession or control by the
Lender (whether asserted before or after such taking of possession or control),
or arising out of any act on the part of any Credit Party or its Affiliates or
agents before or after the commencement of such actual possession or control by
the Lender, but excluding therefrom all claims with respect to the Collateral
resulting from (x) the gross negligence, bad faith or willful misconduct of the
Lender, (y) any claims with respect to the Collateral asserted against an
Indemnified Party by a Credit Party in which such Credit Party is the prevailing
party or (z) any act or omission of a Theatre Direct Company prior to the
Closing Date; and (ii) the Lender shall not have any liability or obligation to
any Credit Party arising out of any such claim except for acts of willful
misconduct, bad faith or gross negligence.  In any action hereunder, the Lender
shall be entitled if permitted by Applicable Law to the appointment of a
receiver without notice, to take possession of all or any portion of the
Collateral and to exercise such powers as the court shall confer upon the
receiver.  Notwithstanding the foregoing, upon the occurrence of an Event of
Default, and during the continuation of such Event of Default, the Lender shall
be entitled to apply, without prior notice to any of the Credit Parties, any
cash or cash items constituting Collateral in the possession of the Lender to
payment of the Obligations.

 
36

--------------------------------------------------------------------------------

 

Section 8.7                          Application of Proceeds after Event of
Default.  Upon the occurrence and during the continuance of an Event of Default,
but subject to the Intercreditor Agreement, the balances in any account of any
Collateral Party with the Lender, all other income on the Collateral, and all
proceeds from any sale of the Collateral pursuant hereto shall be applied first
toward payment of the reasonable and documented out-of-pocket costs and expenses
paid or incurred by the Lender in enforcing this Credit Agreement, in realizing
on or protecting any Collateral and in enforcing or collecting any Obligations
or any Guaranty thereof, including, without limitation, court costs and the
reasonable attorney’s fees, and expenses incurred by the Lender, and then to the
payment in full of the Obligations; provided, however, that, the Lender may in
its discretion, apply funds comprising the Collateral to pay the cost of
performing under any Material Agreement.  Any amounts remaining after such
payment in full shall be remitted to the appropriate Credit Party or as a court
of competent jurisdiction may otherwise direct.
 
Section 8.8                          Power of Attorney.  Upon the occurrence and
during the continuance of an Event of Default which is not waived in writing by
the Lender, (a) each Collateral Party does hereby irrevocably make, constitute
and appoint the Lender or any of its officers or designees its true and lawful
attorney-in-fact with full power in the name of the Lender, such other Person or
such Collateral Party to receive and open all mail addressed to any Collateral
Party, and to endorse any notes, checks, drafts, money orders or other evidences
of payment relating to the Collateral that may come into the possession of the
Lender with full power and right to cause the mail of such Persons to be
transferred to the Lender’s own offices or otherwise, and to do any and all
other acts necessary or proper to carry out the intent of this Credit Agreement
and the grant of the security interests hereunder and under the Fundamental
Documents, and each Collateral Party hereby ratifies and confirms all that the
Lender or its substitutes shall properly do by virtue hereof; and (b) each
Credit Party does hereby further irrevocably make, constitute and appoint the
Lender or any of its officers or designees its true and lawful attorney-in-fact
in the name of the Lender or any Credit Party (i) to enforce all of such Credit
Party’s rights under and pursuant to all agreements with respect to the
Collateral, all for the sole benefit of the Lender as contemplated hereby and
under the other Fundamental Documents and to enter into such other agreements as
may be necessary or appropriate in the judgment of the Lender to complete the
distribution or exploitation of any copyright or trademark which is included in
the Collateral, (ii) to enter into and perform such agreements as may be
necessary in order to carry out the terms, covenants and conditions of the
Fundamental Documents that are required to be observed or performed by such
Credit Party, (iii) to execute such other and further mortgages, pledges and
assignments of the Collateral, and related instruments or agreements, as the
Lender may reasonably require for the purpose of perfecting, protecting,
maintaining or enforcing the security interests granted to the Lender hereunder
and under the other Fundamental Documents, and (iv) to do any and all other
things necessary or proper to carry out the intention of this Credit Agreement
and the grant of the security interests hereunder and under the other
Fundamental Documents.  Each of the Credit Parties hereby ratifies and confirms
in advance all that the Lender as such attorney-in-fact or its substitutes shall
properly do by virtue of this power of attorney.

 
37

--------------------------------------------------------------------------------

 

Section 8.9                         Financing Statements, Direct Payments.  Each
Credit Party hereby authorizes the Lender to file UCC financing statements and
any amendments thereto or continuations thereof; any Copyright Security
Agreement, any Copyright Security Agreement Supplement, any Trademark Security
Agreement, and any other reasonably appropriate security documents or
instruments and to give any notices necessary or desirable to perfect the Lien
of the Lender in the Collateral, in all cases without the signature of any
Credit Party or to execute such items as attorney-in-fact for any Credit Party;
provided, that the Lender shall provide copies of any such documents or
instruments to the Borrower.  Each Collateral Party hereby specifically
authorizes the Lender to describe and indicate the collateral covered by any
such UCC financing statement as “all assets” and/or “all personal property” of
such Collateral Party now owned or hereafter acquired.  Each Collateral Party
further authorizes the Lender to notify, at the time that any Event of Default
shall have occurred and be continuing, any account debtors that all sums payable
to such Collateral Party relating to the Collateral shall be paid directly to
the Lender.
 
Section 8.10                       Termination and Release.
 
(a)           The security interests granted under this Article 8 shall
terminate when all the Obligations have been fully paid.  Upon request by the
Credit Parties (and at the sole expense of the Credit Parties) after such
termination, the Lender will promptly take all reasonable action and do all
things reasonably necessary, including, without limitation, executing UCC
termination statements, termination letters to account debtors and copyright and
trademark releases, to terminate the security interest granted to Lender
hereunder, provided, that the Lender shall only be required to deliver such
documents to the Borrower or applicable Credit Party and shall have no
obligation to file or record any such document.
 
(b)          Upon any Disposition or other transfer by any Credit Party of any
Collateral that is permitted under this Credit Agreement to any person that is
not a Credit Party, or, upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
this Section 8.10, the security interest in such Collateral shall be
automatically released and the Lender shall take steps reasonably requested by
the Borrower, including those set forth in clause (a) above, to terminate the
security interest granted to Lender hereunder.
 
Section 8.11                       Remedies Not Exclusive.  The remedies
conferred upon or reserved to the Lender in this Article 8 are intended to be in
addition to, and not in limitation of, any other remedy or remedies available to
the Lender.  Without limiting the generality of the foregoing, the Lender shall
have all rights and remedies of a secured creditor under Article 9 of the UCC
and under any other Applicable Law.
 
Section 8.12                      Continuation and Reinstatement.  Each Credit
Party further agrees that the security interest granted hereunder shall continue
to be effective or be reinstated, as the case may he, if at any time payment or
any part thereof of any Obligation is rescinded or must otherwise be restored by
the Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise.
 
ARTICLE 9   –   [INTENTIONALLY LEFT BLANK]

 
38

--------------------------------------------------------------------------------

 
 
ARTICLE 10   –   PLEDGE
 
Section 10.1                       Pledge.  Each Pledgor, as security for the
due and punctual payment of the Obligations (including interest accruing on and
after the filing of any petition in bankruptcy or of reorganization of the
Borrower whether or not post filing interest is allowed in such proceeding)
hereby pledges, hypothecates, assigns, transfers, sets over and delivers unto
the Lender, a security interest in all Pledged Collateral now owned or hereafter
acquired by it.  On the Closing Date, the Pledgors shall deliver to the Lender
the definitive instruments (if any) representing all Pledged Securities,
accompanied by undated stock powers, (in the case of Pledged Securities
comprising capital stock), duly endorsed or executed in blank by the appropriate
Pledgor, and such other instruments or documents as the Lender or its counsel
shall reasonably request.  The initial Pledged Securities are listed on Schedule
10.1.  The Lender shall have the right to update Schedule 10.1 to reflect any
additions to the Pledged Securities after the Closing Date (provided, that its
failure to do so shall not invalidate any pledge of Pledged Securities).  The
parties agree that to the extent any such Pledged Securities have been delivered
to the JPM Administrative Agent, such delivery shall satisfy the delivery
requirements hereunder, and the JPM Administrative Agent shall hold such Pledged
Securities as a gratuitous bailee for the Lender hereunder.
 
Section 10.2                       Covenant.  Each Pledgor covenants that as the
owner of Equity Interests in each Theatre Direct Company it will not take any
action to allow any additional shares of common stock, preferred stock or other
Equity Interests of any Theatre Direct Company the securities of which
constitute Pledged Securities pursuant to the definition thereof, or any
securities convertible or exchangeable into common or preferred stock or other
Equity Interests of such Theatre Direct Company to be issued, or grant any
options or warrants with respect to the securities of such Theatre Direct
Company, unless all of such securities are pledged to the Lender as security for
the Obligations.
 
Section 10.3                       Registration in Nominee Name;
Denominations.  Until an Event of Default shall have occurred and be continuing,
the Lender shall have the right to hold the certificates representing any
Pledged Securities in the name of the appropriate Pledgor, endorsed or assigned
in blank or in favor of the Lender.  The Lender shall have the right to exchange
the certificates representing any of the Pledged Securities for certificates or
smaller or larger denominations for any purpose consistent with this Credit
Agreement.
 
Section 10.4                       Voting Rights; Dividends; etc.
 
(a)           The appropriate Pledgor shall be entitled to exercise any and all
voting and/or consensual rights and powers accruing to an owner of the Pledged
Securities being pledged by it hereunder or any part thereof for any purpose not
inconsistent with the terms hereof, at all times, except as expressly provided
in paragraph (c) below.
 
(b)           All dividends or distributions of any kind whatsoever (other than
cash dividends or cash distributions paid while no Event of Default is
continuing) received by a Pledgor on account of any Pledged Securities, whether
resulting from a subdivision, combination, or reclassification of the
outstanding capital stock or Equity Interests of the issuer or received in
exchange for the Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the Lender,
to be held subject to the terms hereof. All dividends and distributions which
are received contrary to the provisions of this subsection (b) shall be received
in trust for the benefit of the Lender, segregated from such Pledgor’s own
assets, and shall be delivered to the Lender.

 
39

--------------------------------------------------------------------------------

 
 
(c)           Upon the occurrence and during the continuance of an Event of
Default and notice from the Lender of the transfer of such rights to the Lender,
and subject to the Intercreditor Agreement, all rights of such Pledgor with
respect to any Pledged Securities (i) to exercise the voting and/or consensual
rights and powers which it is permitted to exercise pursuant to this Section
10.4, and (ii) to receive and retain cash dividends and cash distributions shall
cease, and all such rights shall thereupon become vested in the Lender, which
shall have the sole and exclusive right and authority to exercise such voting
and/or consensual rights and receive such cash dividends and cash distributions,
in each case with respect to such Pledged Collateral, until such time as such
Event of Default has been cured or waived.
 
(d)           So long as no Event of Default shall have occurred and be
continuing, any cash dividends or cash distributions received by a Credit Party
in accordance with the terms hereof may be used for any purpose not prohibited
hereunder.

 
40

--------------------------------------------------------------------------------

 

Section 10.5                        Remedies Upon Default.  If an Event of
Default shall have occurred and be continuing, and subject to the Intercreditor
Agreement, the Lender may sell the Pledged Securities, or any part thereof, at
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Lender shall deem
appropriate subject to the terms hereof or as otherwise provided in the UCC or
Applicable Law.  The Lender shall be authorized to exercise its remedies with
respect to the Pledged Securities in any order it deems appropriate.  The Credit
Parties hereby waive any and all rights of marshalling as between the Domestic
Pledged Securities and the Foreign Pledged Securities.  The Lender shall be
authorized at any such sale (if it deems it advisable to do so) to restrict to
the full extent permitted by Applicable Law the prospective bidders or
purchasers to Persons, who will represent and agree that they are purchasing the
Pledged Securities for their own account or investment and not with a view to
the distribution or sale thereof, and upon consummation of any such sale, the
Lender shall have the right to assign, transfer, and deliver to the purchaser or
purchasers thereof the Pledged Securities so sold.  Each such purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Pledgor.  The Lender shall give the Pledgors ten (10) days’
prior written notice of any such public or private sale, or sale at any broker’s
board or on any such securities exchange, or of any other Disposition of the
Pledged Securities.  Such notice, in the case of public sale, shall state the
time and place for such sale and, in the case of sale at a broker’s board or on
a securities exchange, shall state the board or exchange at which such sale is
to be made and the day on which the Pledged Securities, or portion thereof will
first be offered for sale at such board or exchange.  Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Lender may fix and shall state in the notice of such sale.  At
any such sale, the Pledged Securities, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Lender may (in its
sole and absolute discretion) determine.  The Lender shall not be obligated to
make any sale of the Pledged Securities if it shall determine not to do so,
regardless of the fact that notice of sale of the Pledged Securities may have
been given.  The Lender may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case the sale of all or any part of the Pledged Securities is
made on credit or for future delivery, the Pledged Securities so sold shall be
retained by the Lender until the sale price is paid by the purchaser or
purchasers thereof, but the Lender shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Pledged
Securities so sold and, in case of any such failure, such Pledged Securities may
be sold again upon like notice. At any sale or sales made pursuant to this
Section 10.5, the Lender may bid for or purchase, free from any claim or right
of whatever kind, including any equity of redemption, of the Pledgors, any such
demand, notice, claim, right or equity being hereby expressly waived and
released to the maximum extent permitted by Applicable Law, any or all of the
Pledged Securities offered for sale, and may make any payment on the account
thereof by using any claim for moneys then due and payable to the Lender by any
Credit Party as a credit against the purchase price; and the Lender, upon
compliance with the terms of sale, may hold, retain and dispose of the Pledged
Securities without further accountability therefor to any Pledgor or any third
party (other than the Lender).  The Lender shall in any such sale make no
representations or warranties with respect to the Pledged Securities or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of the Pledgors with respect thereto.  Each Pledgor hereby agrees (i) it will
indemnify and hold the Lender harmless from and against any and all claims
(other than Permitted Encumbrances) with respect to the Pledged Securities
asserted before the taking of actual possession or control of the Pledged
Securities by the Lender pursuant to this Credit Agreement, or arising out of
any act of, or omission to act on the part of, any Person prior to such taking
of actual possession or control by the Lender (whether asserted before or after
such taking of possession or control), or arising out of any act on the part of
any Pledgor, its agents or Affiliates before or after the commencement of such
actual possession or control by the Lender but excluding therefrom all claims
with respect to the Pledged Securities resulting from (w) the gross negligence,
bad faith or willful misconduct of the Lender, (x) any claims with respect to
the Pledged Securities asserted against an indemnified party by a Credit Party
or Pledgor in which such Credit Party or Pledgor is the prevailing party,
(y) any event or circumstance which exists as of the Closing Date with respect
to the Theatre Direct Companies and (z) any event with respect to a Theatre
Direct Company which occurs after the Closing Date due to facts or circumstances
existing on or prior to the Closing Date, and (ii) the Lender shall have no
liability or obligation arising out of any such claim except for acts of willful
misconduct, bad faith or gross negligence.  As an alternative to exercising the
power of sale herein conferred upon it, the Lender may proceed by a suit or
suits at law or in equity to foreclose upon the Collateral and Pledged
Securities under this Credit Agreement and to sell the Pledged Securities, or
any portion thereof, pursuant to a judgment or decree of a court or courts
having competent jurisdiction.

 
41

--------------------------------------------------------------------------------

 

Section 10.6                       Securities Act; etc.  In view of the position
of each Pledgor in relation to the Pledged Securities pledged by it, or because
of other present or future circumstances, a question may arise under the
Securities Act of 1933, as amended, as now or hereafter in effect, or any
similar statute hereafter enacted analogous in purpose or effect (such Act and
any such similar statute as from time to time in effect being hereinafter called
the “Federal Securities Laws”), with respect to any disposition of the Pledged
Securities permitted hereunder.  Each Pledgor understands that compliance with
the Federal Securities Laws may very strictly limit the course of conduct of the
Lender if the Lender were to attempt to dispose of all or any part of the
Pledged Securities, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities may dispose of the
same.  Similarly, there may be other legal restrictions or limitations affecting
the Lender in any attempt to dispose of all or any part of the Pledged
Securities under applicable Blue Sky or other state securities laws, or similar
laws analogous in purpose or effect.  Under Applicable Law, in the absence of an
agreement to the contrary, the Lender may perhaps be held to have certain
general duties and obligations to a Pledgor to make some effort towards
obtaining a fair price even though the Obligations may be discharged or reduced
by the proceeds of a sale at a lesser price.  Each Pledgor waives to the fullest
extent permitted by Applicable Law, any such general duty or obligation to it,
and the Pledgors and, or the Credit Parties will not attempt to hold the Lender
responsible for selling all or any part of the Pledged Securities at an
inadequate price, even if the Lender shall accept the first offer received or
does not approach more than one possible purchaser.  Without limiting the
generality of the foregoing, the provisions of this Section 10.6 would apply if,
for example, the Lender were to place all or any part of the Pledged Securities
for private placement by an investment banking firm, or if such investment
banking firm purchased all or any part of the Pledged Securities for its own
account, or if the Lender placed all or any part of the Pledged Securities
privately with a purchaser or purchasers.
 
Section 10.7                       Continuation  and Reinstatement.  Each
Pledgor further agrees that its pledge hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Lender upon the bankruptcy or reorganization of any Pledgor or otherwise.
 
Section 10.8                       Termination. The pledge referenced herein
shall terminate (a) when all of the Obligations shall have been fully paid and
(b) in the event that any Theatre Direct Company the securities of which are
Pledged Securities is sold, transferred or otherwise disposed of as part of a
Disposition or other transaction permitted under this Credit Agreement, at which
time, in either case, the Lender shall promptly assign and deliver to the
appropriate Pledgor, or to such Person or Persons as such Pledgor shall
designate, against receipt, such of the applicable Pledged Securities (if any)
as shall not have been sold or otherwise applied by the Lender pursuant to the
terms hereof and shall still be held by it hereunder, together with appropriate
instruments of reassignment and release.  Any such reassignment shall be free
and clear of all Liens, arising by, under or through the Lender but shall
otherwise be without recourse upon or warranty by the Lender and at the expense
of the Pledgors.
 
ARTICLE 11   –   CASH COLLATERAL
 
Section 11.1                       Cash Collateral Accounts.  On or prior to the
Closing Date, there shall be established with a financial institution or
commercial bank acceptable to the Lender a collateral account or accounts in the
name of the Company (collectively, the “Cash Collateral Account”), into which
the appropriate Credit Parties shall from time to time deposit amounts pursuant
to the express provisions of this Credit Agreement requiring or permitting such
deposits. The Cash Collateral Account shall be under the control (within the
meaning of Section 9-104 of the UCC) of the financial institution or commercial
bank designated by the Lender (pursuant to an Account Control Agreement in form
satisfactory to the Lender); provided, that unless an Event of Default has
occurred and is continuing, the Lender shall promptly permit the release of
funds from the Cash Collateral Account in accordance with the directions of the
Borrower, which may be given in the form of a standing sweep instruction or
otherwise.  For the avoidance of doubt, the Lender agrees that any Cash
Collateral Account established by the JPM Administrative Agent may be used as a
Cash Collateral Account hereunder, with the JPM Administrative Agent to hold
cash therein as gratuitous bailee of the Lender, and as used herein “Cash
Collateral Account” shall mean any such account so established.

 
42

--------------------------------------------------------------------------------

 
 
Section 11.2                       Investment of Funds.
 
(a)           The Lender is hereby authorized and directed to allow the funds
from time to time transferred or deposited into the Cash Collateral Account to
be invested and reinvested, so long as no Event of Default has occurred and is
continuing, on the instructions of the Borrower (provided, that any such
instructions given orally shall be confirmed promptly in writing) or, if the
Borrower shall fail to give such instructions upon delivery of any such funds,
in the sole discretion of the Lender, provided, that in no event may the
Borrower give instructions to the Lender or any bank holding the Cash Collateral
Account to, nor may the Lender or such bank in its discretion, invest or
reinvest funds in the Cash Collateral Account in other than Cash Equivalents.
 
(b)           Any net income or gain on the investment of funds from time to
time held in the Cash Collateral Account shall be promptly reinvested as a part
of the Cash Collateral Account; and any net loss on any such investment shall be
charged against the Cash Collateral Account.
 
(c)           The Lender shall not be a trustee for any Credit Party, or shall
have any obligations or responsibilities, or shall be liable for anything done
or not done, in connection with the Cash Collateral Account except for any acts
of gross negligence or willful misconduct, except as expressly provided herein
and except that the Lender shall have the obligations of a secured party under
the UCC.  The Lender shall not have any obligation or responsibility and shall
not be liable in any way for any investment decision made in accordance with
this Section 11.2 or for any decrease in the value of the investments held in
the Cash Collateral Account except for any acts of gross negligence or willful
misconduct.
 
Section 11.3                       Grant of Security Interest.  For value
received and to induce the Lender to make Loan to the Borrower as provided for
in this Credit Agreement, and as security for the payment of all of the
Obligations, each of the Theatre Direct Companies hereby grants to the Lender, a
perfected and priority security interest in and upon all of such Theatre Direct
Company’s rights in and to the Cash Collateral Account, all cash, documents,
instruments and securities from time to time held therein, and all rights
pertaining to investments of funds in the Cash Collateral Account and all
products and proceeds of any of the foregoing, subject, in the case of a Cash
Collateral Account established under the JPM Credit Agreement, to the first
priority lien of the JPM Administrative Agent and the lenders under the JPM
Credit Agreement.  All cash, documents, instruments and securities from time to
time on deposit in the Cash Collateral Account, and all rights pertaining to
investments of funds in the Cash Collateral Account shall immediately and
without any need for any further action on the part of any of the Credit
Parties, or the Lender, become subject to the Lien set forth in this Section
11.3, be deemed Collateral for all purposes hereof and be subject to the
provisions of this Credit Agreement.

 
43

--------------------------------------------------------------------------------

 

Section 11.4                       Remedies.  At any time during the
continuation of an Event of Default, but subject to the Intercreditor Agreement,
the Lender may sell any documents, instruments and securities held in the Cash
Collateral Account and may immediately apply the proceeds thereof and any other
cash held in the Cash Collateral Account in accordance with Section 8.7.
 
ARTICLE 12   –  [INTENTIONALLY LEFT BLANK]


ARTICLE 13   –  MISCELLANEOUS
 
Section 13.1                       Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic photocopy (i.e., “PDF”), to it
at its address (or facsimile number) set forth on the signature pages hereto.
 
(b)           Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Lender.  Each of the Lender and the Borrower may, each in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to all of the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Credit Agreement shall be deemed to have
been given on the date of receipt.
 
Section 13.2                       Survival of Agreement, Representations and
Warranties, etc.  All warranties, representations and covenants made by any of
the Credit Parties herein, in any other Fundamental Document (other than
representations under the Hollywood SPA) or in any certificate or other
instrument delivered by it or on its behalf in connection with this Credit
Agreement or any other Fundamental Document shall be considered to have been
relied upon by the Lender and, except for any terminations, amendments,
modifications or waivers thereof in accordance with the terms hereof shall
survive the making of the Loan herein contemplated and the execution and
delivery to the Lender of the Note regardless of any investigation made by the
Lender or on their behalf and shall continue in full force and effect so long as
any Obligation is outstanding and unpaid.  All statements in any such
certificate or other instrument shall constitute representations and warranties
by the Credit Parties hereunder.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 13.3                       Successors and Assigns: Loan Sales;
Participations.

(a)           Whenever in this Credit Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; provided, however, that neither the Borrower nor any
other Credit Party may assign its rights hereunder without the prior written
consent of the Lender, and all covenants, promises and agreements by or on
behalf of any of the Credit Parties which are contained in this Credit Agreement
shall inure to the benefit of the successors and assigns of the Lender.
 
(b)           The Lender may assign to any Person all or a portion of its
interests, rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of the Loan at the time owing to it and the
Note held by it); provided, however, unless an Event of Default has occurred and
is continuing the Borrower shall have a right of first refusal to purchase for
cash any Loan (or portion thereof) being offered for assignment for a price
equal to 102.5% of the amount offered by such Person to the Lender.
 
Section 13.4                       Expenses; Documentary Taxes.  The Borrower
agrees to pay (i) all reasonable out-of-pocket expenses incurred by the Lender
in connection with, or growing out of, any waiver or modification of this Credit
Agreement and any other documentation contemplated hereby, and (ii) all
reasonable out-of-pocket expenses incurred by the Lender in the enforcement or
protection of the rights and remedies of the Lender in connection with this
Credit Agreement, the Note or the other Fundamental Documents, or as a result of
any transaction, action or non-action arising from any of the foregoing,
including, but not limited to, the fees and disbursements of any outside counsel
for the Lender.  Such payments shall be made within ten (10) days of written
invoice thereof.  The Credit Parties agree, jointly and severally, that they
shall indemnify the Lender from and hold them harmless against any documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Credit Agreement or the Note.  The
obligations of the Borrower under this Section shall survive the termination of
this Credit Agreement and the payment of the Loan.
 
Section 13.5                       Indemnity.  The Credit Parties agree, jointly
and severally, to indemnify and hold harmless the Lender and its directors,
officers, employees and agents (each an “Indemnified Party”) (to the full extent
permitted by Applicable Law) from and against any and all claims, demands,
losses, judgments, damages and liabilities (including liabilities for penalties)
incurred by any of them as a result of, or arising out of, or by reason of, any
investigation, litigation or other proceeding (whether or not the Lender is a
party thereto) brought against Lender in its capacity as Lender hereunder
relating to the entering into and/or the performing of any Fundamental Document
(and not, for the avoidance of doubt, in connection with any Hollywood Closing
Documents) or the use of the proceeds of the Loan or the consummation of the
transaction contemplated in any Fundamental Document, including, without
limitation, the reasonable fees and disbursements of any outside counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding (i) any such losses, liabilities, claims, damages or
expenses of an Indemnified Party to the extent they are (A) found in a final,
non-appealable judgment by a court to have been incurred by reason of the gross
negligence, bad faith, or willful misconduct of such Indemnified Party or (B) as
a result of, arising out of, or by reason of completing the Hollywood
Acquisition; and (ii) litigation solely between the Borrower and/or any other
Credit Party or its Affiliate(s), on the one hand, and the Lender, on the other
hand, in connection with this Credit Agreement or the other Fundamental
Documents or in any way relating to the transactions contemplated hereby or
thereby if. after final non-appealable judgment, the Credit Parties are the
prevailing party or parties in such litigation).  If any proceeding, including
any governmental investigation, shall be instituted involving any Indemnified
Party, in respect of which indemnity may be sought against a Credit Party, such
Indemnified Party shall promptly notify the Borrower in writing.  The foregoing
indemnity agreement includes any costs incurred by an Indemnified Party in
connection with any action or proceeding in connection with which any officer or
employee of the Lender is called as a witness or deponent, including, but not
limited to, the reasonable fees and disbursements of counsel to the Lender, and
any reasonable out of pocket costs incurred by the Lender in appearing as a
witness or in otherwise complying with legal process served upon them.  The
obligations of the Credit Parties under this Section 13.5 shall survive the
termination of this Credit Agreement and the payment of the Loan and shall inure
to the benefit of any Person who was a Lender notwithstanding such Person’s
assignment of its Loan hereunder.

 
45

--------------------------------------------------------------------------------

 
 
Section 13.6                        Self Help.  If any Credit Party shall fail
to do any act or thing which it has covenanted to do hereunder or under a
Fundamental Document, or any representation or warranty of a Credit Party
hereunder or under a Fundamental Document shall be breached, the Lender may (but
shall not be obligated to), to the extent permitted by Applicable Law, do the
same or cause it to be done or remedy any such breach and there shall be added
to the Obligations hereunder the cost or expense incurred by the Lender in so
doing, and any and all amounts expended by the Lender in taking any such action
shall be repayable to it upon its demand therefor and shall bear interest at a
rate per annum of two percent (2%) in excess of the rate then in effect for Loan
from time to time in effect from the date advanced to the date of repayment.
 
Section 13.7                        CHOICE OF LAW.  THIS CREDIT AGREEMENT AND
THE NOTE SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED WHOLLY WITHIN SUCH STATE.
 
Section 13.8                        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR
THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THE
PROVISIONS OF THIS SECTION 13.8 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.8  WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY
JURY.

 
46

--------------------------------------------------------------------------------

 

Section 13.9                       WAIVER WITH RESPECT TO DAMAGES.  EACH CREDIT
PARTY ACKNOWLEDGES THAT THE LENDER DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP
WITH, OR FIDUCIARY DUTY TO, ANY CREDIT PARTY ARISING OUT OF OR IN CONNECTION
WITH THIS CREDIT AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT AND THE
RELATIONSHIP BETWEEN THE LENDER, ON THE ONE HAND, AND THE CREDIT PARTIES, ON THE
OTHER HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY HERETO SHALL ASSERT, AND EACH
PARTY HERETO HEREBY WAIVES, ANY CLAIMS AGAINST ANY OTHER PARTY HERETO ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL DOCUMENT, ANY AGREEMENT
OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 13.9 SHALL SUPERSEDE ANY OF THE PROVISIONS OF THE HOLLYWOOD SPA.
 
Section 13.10                      No Waiver.  No failure on the part of the
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder, under the Note or any other Fundamental Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
 
Section 13.11                      Amendments; etc.  No modification, amendment
or waiver of any provision of this Credit Agreement, and no consent to any
departure by a Credit Party herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and acknowledged and agreed to
by the Borrower and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment or modification may adversely affect the rights
and obligations of the Lender hereunder without its prior written consent.  No
notice to or demand on any of the Credit Parties shall entitle such Credit Party
to any other or further notice or demand in the same, similar or other
circumstances.  Any holder of the Note (and each participant taking its rights
through any such holder) shall be bound by any amendment, modification, waiver
or consent authorized as provided herein, whether or not the Note shall have
been marked to indicate such amendment, modification, waiver or consent and any
consent by any holder of the Note shall bind any Person subsequently acquiring
the Note, whether or not the Note is so marked.
 
Section 13.12                      Severability.  Any provision of this Credit
Agreement or of the Note which is invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 
47

--------------------------------------------------------------------------------

 
 
Section 13.13                      SERVICE OF PROCESS; SUBMISSION TO
JURISDICTION.
 
(a)           EACH CREDIT PARTY (EACH A “SUBMITTING PARTY”) HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW
YORK IN NEW YORK COUNTY AND TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT
AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE
SUBJECT MATTER THEREOF.  EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL
DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN
OR BY SUCH COURT, AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION,
SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE
COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER.  EACH SUBMITTING
PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 13.1 HEREOF.  EACH SUBMITTING
PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER SUBMITTING
PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE, AND BE ENFORCED IN ANY OTHER JURISDICTION (X) BY
SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR
LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (Y) IN ANY OTHER MANNER
PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION; PROVIDED,
HOWEVER, THAT THE LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY COUNTRY OR
PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.
 
(b)          Each Credit Party that is organized under the laws of a
jurisdiction outside the United States hereby appoints the Company, as its agent
for service of process in any matter related to this Credit Agreement or the
other Fundamental Documents and the Company, by execution of this Credit
Agreement, agrees to accept such appointment.
 
Section 13.14                      Headings.  Section headings used herein and
the Table of Contents are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Credit
Agreement.
 
Section 13.15                      Execution in Counterparts.  This Credit
Agreement may be executed by facsimile and in any number of counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.

 
48

--------------------------------------------------------------------------------

 
 
Section 13.16                      Subordination of Intercompany Indebtedness;
Receivables and Advances.
 
(a)           The Borrower hereby agrees that no payment on any intercompany
Indebtedness or other intercompany receivables or intercompany advances of any
other Credit Party, directly or indirectly, in favor of the Borrower of whatever
nature at any time outstanding shall be made (i) except intercompany receivables
and intercompany advances not prohibited by the terms hereof may be repaid and
intercompany Indebtedness permitted pursuant to the terms hereof may be repaid,
in each case so long as no Default or Event of Default, shall have occurred and
be continuing and (ii) except as specifically consented to by the Lender in
writing, until the prior payment in full of all the Obligations and termination
of the Commitments.
 
(b)           In the event that any payment on any such Indebtedness shall be
received by the Borrower other than as permitted by Section 13.16(a) before
payment in full of all Obligations, such Credit Party shall receive such
payments and hold the same in trust for, segregate the same from its own assets
and shall immediately pay over to, the Lender all such sums to the extent
necessary so that the Lender shall have been paid all Obligations owed or which
may become owing.
 
Section 13.17                      USA Patriot Act.  The Lender hereby notifies
the Borrower that, pursuant to the requirements of the USA Patriot Act or
similar foreign statutory requirements, it is required to obtain, verify and
record information that identifies the Borrower, which information includes,
among other things the name and address of the Borrower, certified copies of a
current passport or driving license of the directors of the Borrower, certified
copies of utility bills of the Borrower, local authority tax bill or building
account statement for the main directors of the Borrower, copies of resolutions
authorizing the Borrower to open accounts and details of principal directors,
signatories and shareholders of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the USA Patriot Act
or such similar foreign statutory requirements.
 
Section 13.18                      Entire Agreement.  This Credit Agreement
(including the Exhibits and Schedules hereto) represents the entire agreement of
the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any of the parties hereto
(other than any fee letter arrangements) prior to the execution of this Credit
Agreement which relate to Loan to be made hereunder shall be replaced by the
terms of this Credit Agreement.

 
49

--------------------------------------------------------------------------------

 

Section 13.19                      Confidentiality.  The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to it and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) on the advice of the Lender’s counsel, to the extent required by
Applicable Laws or by any subpoena or similar legal process (provided, that the
Lender shall, to the extent that its employees involved in administration of the
Facility become aware of such subpoena or other legal process, provide a copy of
such subpoena or similar process to the Borrower, provided, further, that such
copy shall be a courtesy only and the Lender shall not have any liability
whatsoever to any Credit Party for failure to provide such a copy), (d) on the
advice of the Lender’s counsel, to the extent necessary or advisable under the
rules and regulations and/or comments of the Securities and Exchange Commission
in connection with any of the Lender’s public filings, including with respect to
disclosures of “material agreements”, (e) to any other party to this Credit
Agreement, (f) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder, (g) subject to an agreement containing provisions
substantially the same as those of this Section 13.19, to (i) any bona fide
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Credit Agreement, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (h) with the consent
of the Borrower, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to the Lender on a non-confidential basis from a source other than a
Credit Party and not actually known to the Lender to be subject to a
confidentiality obligation to Borrower or any of its Subsidiaries with respect
to such Information.  For the purposes of this Section, “Information” means all
information received from the Borrower, any of its Subsidiaries or any of its
Affiliates relating to the Borrower, any Subsidiary and their respective
businesses, other than any such information that is available to the Lender on a
non-confidential basis prior to disclosure by such Credit Party; provided, that
in the case of information received from a Credit Party or Pledgor after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 13.19 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Section 13.20                      Foreign Currency Conversion.  If the net
amount of any payment received by or on behalf of the Lender hereunder, after
such amount has (in the case of an amount received in a currency other than
Dollars and/or received outside the United States) been converted into Dollars
and transferred to the Lender, as the case may be, in accordance with normal
banking procedures, is less than the amount otherwise then due and owing by a
Credit Party to the Lender hereunder, or if the Lender is unable to immediately
convert and transfer any such amount as aforesaid, then each Credit Party agrees
as a separate Obligation to the Lender to indemnify the Lender against the loss
incurred by reason of such shortfall or delay.
 
Section 13.21                      Breach of Hollywood SPA.  Notwithstanding
anything contained herein to the contrary, this Credit Agreement shall not limit
in any manner the liability of the Lender for a breach of the Hollywood SPA by
the Lender (but solely in its capacity thereunder as the “Selling Stockholder”).
 
[Signature Pages Follow]

 
50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.
 

 
KEY BRAND ENTERTAINMENT INC.
       
By:
/s/ John Gore
 
Name:
   
Title:
         
THEATRE DIRECT NY, INC.
       
By:
/s/ John Gore
 
Name:
   
Title:
 




 
Address for Notices for the Borrower and the Company:
     
1619 Broadway, 9th Floor
 
New York, NY  10019
 
Attention: John Gore and Liam Lynch
 
Facsimile: (917) 421-5430
     
And to:
     
10880 Wilshire Boulevard, Suite 870
 
Los Angeles, CA  90024
 
Attention: David Bauer Stern, Esq. and Tom McGrath
 
Facsimile: (310) 446-4930
     
With a copy (which shall not constitute notice) to:
     
Frederick W. Gartside, Esq.
 
Elkins Kalt Weintraub Reuben Gartside LLP
 
1800 Century Park East
 
Seventh Floor
 
Los Angeles, California 90067
 
Facsimile: (310) 746-4495

 
[Signature Page to Key Brand Entertainment Inc.
Second Lien Credit, Security and Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
HOLLYWOOD MEDIA CORP.,
 
as the Lender
       
By:
  /s/ Mitchell Rubenstein
   
Name:  Mitchell Rubenstein
   
Title:    Chairman and CEO

 

 
Address for Notices:
 
c/o Mitchell Rubenstein
 
560 Broadway, Suite 404
 
New York, NY 10012
 
Facsimile: (561) 998-2974
     
With a copy (which shall not constitute notice) to:
     
S. Scott Parel, Esq.
 
Weil, Gotshal & Manges LLP
 
767 Fifth Avenue
 
New York, New York 10153
 
Facsimile: (212) 310-8000

 
[Signature Page to Key Brand Entertainment Inc.
Second Lien Credit, Security and Pledge Agreement]

 

--------------------------------------------------------------------------------

 